Exhibit 10.1

Execution Version

 

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of January 14, 2019

among

SPIRIT REALTY, L.P.,

a Delaware limited partnership,

as Borrower,

VARIOUS FINANCIAL INSTITUTIONS

as Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers for the Revolving Facility,

THE BANK OF NOVA SCOTIA, SUNTRUST ROBINSON HUMPHREY, INC.,

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers for the Revolving Facility

BANK OF AMERICA, N.A.,

as Syndication Agent for the Revolving Facility

THE BANK OF NOVA SCOTIA, SUNTRUST BANK,

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents for the Revolving Facility

ASSOCIATED BANK, NATIONAL ASSOCIATION,

CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., FIFTH THIRD BANK, AN
OHIO

BANKING CORPORATION, MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC.,

REGIONS BANK and ROYAL BANK OF CANADA,

as Managing Agents for the Revolving Facility

JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers for the Term Facility

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, REGIONS CAPITAL MARKETS,

and ROYAL BANK OF CANADA,

as Joint Lead Arrangers for the Term Facility

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent for the Term Facility

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, REGIONS BANK and

ROYAL BANK OF CANADA,

as Co-Documentation Agents for the Term Facility

ASSOCIATED BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA, CAPITAL ONE, NATIONAL ASSOCIATION,

CITIZENS BANK, N.A., MIZUHO BANK, LTD., SUNTRUST BANK and

WELLS FARGO BANK, N.A.,

as Managing Agents for the Term Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Accounting Matters      38  

Section 1.3

  Interpretation      39  

Section 1.4

  Financial Attributes of Non-Wholly Owned Subsidiaries      39  

Section 1.5

  Interest Rates; LIBOR Notification      40  

ARTICLE II Credit Facility

     40  

Section 2.1A

  Revolving Loans      40  

Section 2.1B

  Term Loans      42  

Section 2.2

  Letters of Credit      43  

Section 2.3

  Competitive Bid Procedure      50  

Section 2.4

  Rates and Payment of Interest on Loans      52  

Section 2.5

  Number of Interest Periods      54  

Section 2.6

  Repayment of Loans      54  

Section 2.7

  Prepayments; Reborrowings      54  

Section 2.8

  Continuation      55  

Section 2.9

  Conversion      56  

Section 2.10

  Notes      56  

Section 2.11

  Reductions of the Commitments      57  

Section 2.12

  Extension of Revolving Maturity Date      58  

Section 2.13

  Expiration Date of Letters of Credit Past Revolving Commitment Termination   
  59  

Section 2.14

  Amount Limitations      59  

Section 2.15

  Increase in Commitments      59  

Section 2.16

  Funds Transfer Disbursements      62  

ARTICLE III Payments, Fees and Other General Provisions

     63  

Section 3.1

  Payments      63  

Section 3.2

  Pro Rata Treatment      63  

Section 3.3

  Sharing of Payments, Etc.      64  

Section 3.4

  Several Obligations      65  

Section 3.5

  Fees      65  

Section 3.6

  Computations      67  

Section 3.7

  Usury      67  

Section 3.8

  Statements of Account      68  

Section 3.9

  Defaulting Lenders      68  

Section 3.10

  Taxes      72  

ARTICLE IV Intentionally Omitted

     76  

ARTICLE V Yield Protection, Etc.

     76  

Section 5.1

  Additional Costs; Capital Adequacy      76  

Section 5.2

  Suspension of LIBOR Loans; Alternate Rate of Interest      78  

Section 5.3

  Illegality      79  

Section 5.4

  Compensation      79  

Section 5.5

  Treatment of Affected Loans      80  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 5.6

  Affected Lenders      81  

Section 5.7

  Change of Lending Office      81  

Section 5.8

  Assumptions Concerning Funding of LIBOR Loans      82  

ARTICLE VI Conditions Precedent

     82  

Section 6.1

  Initial Conditions Precedent      82  

Section 6.2

  Conditions Precedent to All Loans and Letters of Credit      84  

ARTICLE VII Representations and Warranties

     85  

Section 7.1

  Representations and Warranties      85  

Section 7.2

  Survival of Representations and Warranties, Etc.      91  

ARTICLE VIII Affirmative Covenants

     92  

Section 8.1

  Preservation of Existence and Similar Matters      92  

Section 8.2

  Compliance with Applicable Law      92  

Section 8.3

  Maintenance of Property      94  

Section 8.4

  Conduct of Business      93  

Section 8.5

  Insurance      93  

Section 8.6

  Payment of Taxes and Claims      93  

Section 8.7

  Books and Records; Inspections      93  

Section 8.8

  Use of Proceeds      94  

Section 8.9

  Environmental Matters      94  

Section 8.10

  Further Assurances      95  

Section 8.11

  Material Contracts      95  

Section 8.12

  REIT Status      95  

Section 8.13

  Exchange Listing      95  

Section 8.14

  Guarantors      95  

ARTICLE IX Information

     96  

Section 9.1

  Quarterly Financial Statements      96  

Section 9.2

  Year-End Statements      96  

Section 9.3

  Compliance Certificate      97  

Section 9.4

  Other Information      97  

Section 9.5

  Electronic Delivery of Certain Information      99  

Section 9.6

  Public/Private Information      101  

Section 9.7

  USA Patriot Act Notice; Compliance      102  

ARTICLE X Negative Covenants

     102  

Section 10.1

  Financial Covenants      102  

Section 10.2

  Negative Pledge      103  

Section 10.3

  Restrictions on Intercompany Transfers      104  

Section 10.4

  Merger, Consolidation, Sales of Assets and Other Arrangements      103  

Section 10.5

  Plans      105  

Section 10.6

  Fiscal Year      105  

Section 10.7

  Modifications of Organizational Documents and Material Contracts      105  

Section 10.8

  Subordinated Debt Prepayments; Amendments      106  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 10.9

  Transactions with Affiliates      106  

Section 10.10

  Environmental Matters      107  

Section 10.11

  Derivatives Contracts      107  

Section 10.12

  Sanctions, Anti-Corruption, Anti-Money Laundering      107  

ARTICLE XI Default

     108  

Section 11.1

  Events of Default      108  

Section 11.2

  Remedies Upon Event of Default      111  

Section 11.3

  Remedies Upon Default      112  

Section 11.4

  Marshaling; Payments Set Aside      112  

Section 11.5

  Allocation of Proceeds      113  

Section 11.6

  Letter of Credit Collateral Account      114  

Section 11.7

  Rescission of Acceleration by Requisite Lenders      115  

Section 11.8

  Performance by Administrative Agent      116  

Section 11.9

  Rights Cumulative      116  

ARTICLE XII The Administrative Agent

     117  

Section 12.1

  Appointment and Authorization      117  

Section 12.2

  Administrative Agent as Lender      118  

Section 12.3

  Approvals of Lenders      118  

Section 12.4

  Notice of Events of Default      119  

Section 12.5

  Administrative Agent’s Reliance      119  

Section 12.6

  Indemnification of Administrative Agent      120  

Section 12.7

  Lender Credit Decision, Etc.      121  

Section 12.8

  Successor Administrative Agent      121  

Section 12.9

  Titled Agents      122  

Section 12.10

  Specified Derivatives Contracts      123  

Section 12.11

  Certain ERISA Matters      123  

ARTICLE XIII Miscellaneous

     124  

Section 13.1

  Notices      124  

Section 13.2

  Expenses      126  

Section 13.3

  Setoff      127  

Section 13.4

  Litigation; Jurisdiction; Other Matters; Waivers      127  

Section 13.5

  Successors and Assigns      130  

Section 13.6

  Amendments and Waivers      134  

Section 13.7

  No Fiduciary Duty, Etc.      137  

Section 13.8

  Confidentiality      138  

Section 13.9

  Indemnification      139  

Section 13.10

  Termination; Survival      140  

Section 13.11

  Severability of Provisions      140  

Section 13.12

  GOVERNING LAW      141  

Section 13.13

  Counterparts      141  

Section 13.14

  Obligations with Respect to Loan Parties and Subsidiaries      141  

Section 13.15

  Independence of Covenants      141  

Section 13.16

  Limitation of Liability      141  

Section 13.17

  Entire Agreement      142  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 13.18

  Construction      142  

Section 13.19

  Headings      142  

Section 13.20

  Time      142  

Section 13.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      142
 

 

iv



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)    Commitment Amounts and Commitment Percentages SCHEDULE 1.1(b)
   List of Loan Parties SCHEDULE 1.1(c)    Permitted Liens SCHEDULE 7.1(b)   
Ownership Structure SCHEDULE 7.1(f)(i)    List of Properties SCHEDULE 7.1(f)(ii)
   List of Eligible Assets SCHEDULE 7.1(g)    Indebtedness and Guaranties
SCHEDULE 7.1(h)    Material Contracts SCHEDULE 7.1(i)    Litigation SCHEDULE
7.1(s)    Affiliate Transactions EXHIBIT A    Form of Assignment and Assumption
Agreement EXHIBIT B    Form of Disbursement and Rate Management Authorization
and Instruction Agreement EXHIBIT C    Form of Guaranty EXHIBIT D    Form of
Notice of Borrowing EXHIBIT E    Form of Notice of Continuation EXHIBIT F   
Form of Notice of Conversion EXHIBIT G    [Reserved] EXHIBIT H    Form of
Revolving Note EXHIBIT I    Form of Term Note EXHIBIT J    Form of Competitive
Bid Note EXHIBITS K    Forms of U.S. Tax Compliance Certificates EXHIBIT L   
Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”), dated as of
January 14, 2019, is by and among SPIRIT REALTY, L.P., a Delaware limited
partnership (the “Borrower”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under Section 13.5
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(together with its successors or assigns, the “Administrative Agent”), with the
Joint Bookrunners and/or Joint Lead Arrangers for each Facility listed on the
cover page hereto (collectively, the “Arrangers”), the Syndication Agents for
each Facility listed on the cover page hereto (collectively, the “Syndication
Agents”), the Co-Documentation Agents for each Facility listed on the cover page
hereto (collectively, the “Documentation Agents”) and the Managing Agents for
each Facility listed on the cover page hereto.

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $800,000,000, which will include an up to $60,000,000 letter of credit
subfacility, and a term loan facility in the initial amount of $420,000,000 in
each such case, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given to such term in Section 5.1(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of Spirit REIT and
its Subsidiaries determined on a consolidated basis for such period minus
(b) the Reserve for Replacements. Spirit REIT’s Ownership Share of the Adjusted
EBITDA of its Unconsolidated Affiliates will be included when determining the
Adjusted EBITDA of Spirit REIT.

“Adjusted LIBO Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given such term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, for the avoidance of doubt, in no event shall Spirit MTA REIT or any of
its direct and indirect subsidiaries be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery, money-laundering or corruption.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which “Applicable Margin” is then determined under
the Ratings Based Pricing Grid. Any change in the applicable Level at which the
Applicable Margin is determined shall result in a corresponding and simultaneous
change in the Applicable Facility Fee. The provisions of this definition shall
be subject to Section 2.4(c).

 

Applicable Facility Fee

 

Level

  

Credit Rating

   Facility Fee   1    A-/A3 (or higher)      0.125 %  2    BBB+/Baa1      0.15
%  3    BBB/Baa2      0. 20 %  4    BBB-/Baa3      0.25 %  5    BB+/Ba1 (or
lower)      0.30 % 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” shall be determined based upon the applicable Ratings Based
Pricing Grid below; provided that if the Borrower makes a Ratio Based Pricing
Grid Election, the Applicable Margin shall be determined based upon the ratio of
Total Indebtedness to Total Asset Value as set forth in the applicable Ratio
Based Pricing Grid below (and initially will be based upon such ratio as of the
last day of the most recently ended fiscal quarter for which financial
statements are available on the date of the Ratio Based Pricing Grid Election).

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

2



--------------------------------------------------------------------------------

While pricing is based on the Ratings Based Pricing Grid, the Applicable Margin
shall be determined based upon the Credit Ratings given to the Borrower by S&P,
Moody’s and Fitch, as follows: If the Borrower has at least two of such Credit
Ratings, then the Applicable Margin will be based on the highest such Credit
Rating unless the difference between the highest Credit Rating and the lowest
Credit Rating is two or more rating levels, in which case the Applicable Margin
will be based on the Credit Rating level that is one level below the highest
Credit Rating. If at any time the Borrower has three (3) Credit Ratings, and
such Credit Ratings are split, then: (A) if the difference between the highest
and the lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s
and BBB- by S&P or Fitch), the Applicable Margin shall be the rate per annum
that would be applicable if the highest of the Credit Ratings were used; and
(B) if the difference between such Credit Ratings is two ratings categories
(e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin
shall be the rate per annum that would be applicable if the average of the two
(2) highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Margin shall be the rate per
annum that would be applicable if the second highest Credit Rating of the three
were used. If the Borrower has only one of such Credit Ratings (and such Credit
Rating is from Moody’s or S&P), then such Credit Rating shall apply. If the
Borrower has neither a Credit Rating from Moody’s nor S&P, then the highest
pricing will apply.

Ratings Based Pricing Grid for Revolving Loans

 

Level

  

Credit Ratings

(S&P/ Moody’s/ Fitch)

   Applicable
Margin (LIBOR
Loans)
(bps)     Applicable
Margin (Base
Rate Loans)
(bps)   1    ³A- / A3 / A-      0.775 %      0.00 %  2    BBB+ / Baa1 / BBB+   
  0.825 %      0.00 %  3    BBB / Baa2 / BBB      0.90 %      0.00 %  4    BBB-
/ Baa3 / BBB-      1.10 %      0.10 %  5    < BBB- / Baa3 / BBB- or unrated     
1.45 %      0.45 % 

Ratings Based Pricing Grid for Term Loans

 

Level

  

Credit Ratings

(S&P/ Moody’s/ Fitch)

   Applicable
Margin (LIBOR
Loans)
(bps)     Applicable
Margin (Base
Rate Loans)
(bps)   1    ³A- / A3 / A-      0.85 %      0.00 %  2    BBB+ / Baa1 / BBB+     
0.90 %      0.00 %  3    BBB / Baa2 / BBB      1.00 %      0.00 %  4    BBB- /
Baa3 / BBB-      1.25 %      0.25 %  5    < BBB- / Baa3 / BBB- or unrated     
1.65 %      0.65 % 

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

3



--------------------------------------------------------------------------------

Ratio Based Pricing Grid for Revolving Loans

 

Level

  

Ratio of Total

Indebtedness to

Total Asset Value

   Applicable
Margin for
LIBOR Loans     Applicable
Margin for
Base Rate
Loans   1    Less than 0.45 to 1.00      1.30 %      0.30 %  2    Greater than
or equal to 0.45 to 1.00 but less than 0.50 to 1.00      1.45 %      0.45 %  3
   Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00      1.60 % 
    0.60 %  4    Greater than or equal to 0.55 to 1.00      1.80 %      0.80 % 

Ratio Based Pricing Grid for Term Loans

 

Level

  

Ratio of Total

Indebtedness to

Total Asset Value

   Applicable
Margin for
LIBOR Loans     Applicable
Margin for
Base Rate
Loans   1    Less than 0.45 to 1.00      1.25 %      0.25 %  2    Greater than
or equal to 0.45 to 1.00 but less than 0.50 to 1.00      1.35 %      0.35 %  3
   Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00      1.50 % 
    0.50 %  4    Greater than or equal to 0.55 to 1.00      1.70 %      0.70 % 

Each change in the Applicable Margin shall be effective commencing on the next
Business Day following the earlier to occur of (A) the Administrative Agent’s
receipt of notice from the Borrower of an applicable change in the Credit Rating
levels and (B) the Administrative Agent’s actual knowledge of an applicable
change in the Credit Rating levels (or, if the Ratio Based Pricing

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

4



--------------------------------------------------------------------------------

Grid is applicable, one Business Day after the delivery of the Compliance
Certificate for each quarter). If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3, the Applicable Margin under the Ratio Based
Pricing Grid shall equal the percentages corresponding to Level 4 until the
first Business Day of the calendar month immediately following the month that
the required Compliance Certificate is delivered.

“Approved Electronic Platform” has the meaning set forth in Section 9.5(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arrangers” has the meaning set forth in the introductory paragraph hereof.

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.5), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form (including electronic
records generated by use of an electronic platform) approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 5.2, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Base Rate as determined pursuant
to the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

5



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given to such term in Section 2.4(c).

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or in the state where the headquarters
of the Borrower is located are authorized or required to be closed under the
laws of such jurisdiction, or are in fact closed and (b) to the extent such day
relates to a LIBOR Loan or a LIBOR Daily Loan, a day on which the London
interbank market is open for dealings in Dollars.

“Capitalization Rate” means seven percent (7.00%).

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Lenders to fund participations in respect of Letter of Credit Liabilities,
cash or deposit account balances or, if the Administrative Agent and the
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one (1) year from the date acquired; (b) certificates of deposit with maturities
of not more than one (1) year from the date acquired issued by a United States
federal or state chartered commercial bank of recognized

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

6



--------------------------------------------------------------------------------

standing, or a commercial bank organized under the laws of any other country
which is a member of the Organisation for Economic Cooperation and Development,
or a political subdivision of any such country, acting through a branch or
agency, which bank has capital and unimpaired surplus in excess of $500,000,000
and which bank or its holding company has a short-term commercial paper rating
of at least A-2 or the equivalent by S&P or Fitch or at least P-2 or the
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven (7) days from the date acquired, for securities of the type described
in clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or Fitch or at
least P-2 or the equivalent thereof by Moody’s, in each case with maturities of
not more than one (1) year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940 that have net
assets of at least $500,000,000 and at least eighty-five percent (85%) of whose
assets consist of securities and other obligations of the type described in
clauses (a) through (d) above.

“Class” when used in reference to any Loan or borrowing, refers to whether such
Loan or borrowing is a Revolving Loan, a Competitive Loan or a Term Loan.

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment and/or
Term Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

“Communications” has the meaning given to such term in Section 9.5(e).

“Competitive Bid” means an offer by a Revolving Lender to make a Competitive
Loan in accordance with Section 2.3.

“Competitive Bid Note” means has the meaning given to such term in
Section 2.10(a).

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.3.

“Competitive Loan” means a Loan made pursuant to Section 2.3.

“Compliance Certificate” has the meaning given to such term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one (1) Interest Period to another Interest Period pursuant to
Section 2.8.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit or the amendment of a Letter
of Credit that extends the maturity, or increases the Stated Amount, of such
Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or any Issuing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or the subject of a Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

8



--------------------------------------------------------------------------------

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks and each Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one (1) or more mid-market quotations or estimates
provided by Chatham Financial Corp. or any other recognized dealer or advisory
services firm specializing in debt and Derivatives Contracts and markets (which
may include the Administrative Agent, any Lender, any Specified Derivatives
Provider or any Affiliate of any of them).

“Development Asset” means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the on-site improvements (other
than tenant improvements on unoccupied space) related to the Property have not
been substantially completed. With respect to Properties, the term “Development
Asset” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by Spirit REIT, the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition, and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, Spirit REIT, the Borrower, any
Subsidiary or any Unconsolidated Affiliate. A Development Asset on which all
on-site improvements (other than tenant improvements on unoccupied space) of
such Development Asset have been completed for at least twelve (12) months shall
cease to constitute a Development Asset notwithstanding the fact that such
Development Asset has not achieved an Occupancy Rate of at least eighty-five
percent (85%). For the avoidance of doubt, any Property (a) that is being
repositioned or redeveloped for a period of not more than nine (9) months or
(b) on which the underlying tenant or borrower is paying rent or debt service to
Spirit REIT or a Subsidiary, is an Eligible Asset and not a Development Asset.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

9



--------------------------------------------------------------------------------

“Disbursement and Rate Management Agreement” means a Disbursement and Rate
Management Authorization and Instruction Agreement substantially in the form of
Exhibit B (or such other form as may be approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned) to be executed and delivered by the Borrower pursuant to
Section 6.1(a).

“Documentation Agents” has the meaning set forth in the introductory paragraph
hereof.

“Dollars” or “$” means the lawful currency of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including gains and losses from the
sale of Properties; (v) arrangement fees, upfront fees, underwriting fees,
amendment fees and similar fees, costs and expenses incurred in connection with
(without duplication) (A) the negotiation, documentation and/or closing of this
Agreement or any other debt financing and any amendment, supplement or other
modification hereto or thereto, (B) any business combination, acquisition,
merger, disposition or recapitalization and (C) any capital markets transaction,
including any redemption or exchange of indebtedness, defeasance, consent
solicitation or similar transaction; and (vi) equity in net income (loss) of its
Unconsolidated Affiliates; plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (v) gains and losses
on early extinguishment of Indebtedness, (w) severance and other restructuring
charges (whether cash or non-cash), (x) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP, (y) impairment losses, and
(z) equity based, non-cash compensation. Spirit REIT’s Ownership Share of the
EBITDA of its Unconsolidated Affiliates will be included when determining the
EBITDA of Spirit REIT.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

10



--------------------------------------------------------------------------------

“Eligible Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail, office or
industrial Property (including, without limitation, any such Property fully
developed as a data center, distribution center, call center, daycare, education
center or hotel) (provided that Properties being repositioned or redeveloped for
a period of not more than nine months shall be considered fully developed);
(b) such Property is wholly owned (directly or indirectly) in fee simple, or
leased under a Ground Lease, by the Borrower or a Wholly Owned Subsidiary;
(c) such Property is located in a State of the United States of America or in
the District of Columbia; (d) regardless of whether such Property is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term except to the extent agreed to by the parties to this
Agreement prior to the effectiveness hereof) or (ii) any Negative Pledge (other
than as permitted by Section 10.2); (f) if such Property is owned or leased by a
Subsidiary, then such Subsidiary shall not have incurred or be liable for any
recourse Indebtedness unless such Subsidiary has guaranteed all obligations of
the Borrower hereunder, provided that a Property may be an Eligible Asset
notwithstanding this clause (f) so long as the aggregate amount of recourse
Indebtedness of Subsidiaries that have not guaranteed the obligations of the
Borrower hereunder either (i) does not exceed, in the aggregate for all such
Subsidiaries, $25,000,000 or (ii) relates solely to contingent recourse
obligations under a typical environmental indemnity or “bad-boy” carve-out
guaranty; and (g) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
that, individually or collectively, are not material to the profitable operation
of such Property.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including the following: Clean Air Act, 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency, any
applicable rule of common law and any judicial interpretation thereof relating
primarily to environmental protection or Hazardous Materials, and any analogous
or comparable state or local laws, regulations or ordinances that concern
Hazardous Materials or protection of the environment.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

11



--------------------------------------------------------------------------------

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination, excluding any debt instrument convertible
into equity securities of Spirit REIT or any of its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

12



--------------------------------------------------------------------------------

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Competitive Loan” means a Competitive Loan that is a LIBOR Loan.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means (1) any Subsidiary (a) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
and (b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness, or (2) any Warehouse
Entity so long as at all times prior to securitization the assets of such
Warehouse Entity shall satisfy the requirements of clauses (d) and (e) of the
definition of “Eligible Asset”.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one (1) swap, such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

13



--------------------------------------------------------------------------------

such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any Taxes imposed under FATCA.

“Existing Credit Agreements” means (a) that certain Credit Agreement, dated as
of March 31, 2015, as amended to date, by and among Borrower, the various
financial institutions a party thereto, as lenders, Wells Fargo Bank, National
Association, as administrative agent, and certain other titled agents parties
thereto and (b) that certain Term Loan Agreement dated as of November 3, 2015,
as amended to date, by and among Borrower, the various financial institutions
party thereto, as lenders, Bank of America, N.A., as administrative agent, and
certain other titled agents party thereto.

“Extended Letter of Credit” has the meaning given to such term in
Section 2.2(b).

“Facility” means the Revolving Facility and/or the Term Facility, as the context
may require.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fee Letter” means collectively, those certain fee letters entered into on or
prior to the Agreement Date, by and among the Borrower and one or more of the
Administrative Agent and/or the Arrangers.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

14



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989.

“Fitch” means Fitch, Inc. and its successors.

“Fixed Charges” means, with respect to any Person and for a fiscal quarter:
(a) the Interest Expense of such Person payable in cash and accrued for such
quarter (excluding, to the extent included therein, amortization of (i) fees
previously paid in cash and (ii) discounts and premiums on debt), plus (b) the
aggregate amount of all regularly scheduled principal payments on Indebtedness
payable by such Person during such quarter (excluding balloon, bullet or similar
payments of principal due upon the stated maturity of Indebtedness), plus
(c) the aggregate amount of all Preferred Dividends payable in cash by such
Person during such quarter, all determined on a consolidated basis in accordance
with GAAP. Spirit REIT’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
Spirit REIT.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized by a
Defaulting Lender or the Borrower in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

15



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (including any unexercised extension options
exercisable at the ground lessee’s sole election with no veto or approval rights
by ground lessor or any lender to such ground lessor other than customary
requirements regarding no event of default) of thirty (30) years or more from
the Agreement Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property, and to amend the terms of any such mortgage or
encumbrance, in each case, without the consent of the lessor, or if the consent
of lessor is required, such consent cannot be unreasonably withheld, conditioned
or delayed, whether by contract or applicable law, or is subject to satisfaction
of objective criteria not constituting a discretionary approval; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) acceptable transferability of the lessee’s interest under such lease,
including ability to sublease; (e) acceptable limitations on the use of the
leased property; and (f) clearly determinable rental payment terms which in no
event contain profit participation rights.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include Spirit REIT and each Material Subsidiary that is
required to be a Guarantor pursuant to Section 8.14.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

16



--------------------------------------------------------------------------------

in any other manner investing in the obligor with respect to such obligation,
(iv) repayment of amounts drawn down by beneficiaries of letters of credit
(including Letters of Credit), or (v) the supplying of funds to or investing in
a Person on account of all or any part of such Person’s obligation under a
Guaranty of any obligation or indemnifying or holding harmless, in any way, such
Person against any part or all of such obligation. Obligations under guaranties
of customary exceptions constituting Nonrecourse Indebtedness shall not be
deemed to give rise to Indebtedness or otherwise constitute a Guaranty except as
otherwise provided in the definition of “Nonrecourse Indebtedness”. As the
context requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1 or 8.14 and substantially in the form of Exhibit C.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): all monetary obligations of
such Person (i) for borrowed money, (ii) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (iii) evidenced by
bonds, debentures, notes or similar instruments, (iv) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (v) in respect of Capitalized Lease
Obligations; (vi) in respect of reimbursement obligations under letters of
credit or acceptances, in each case to the extent drawn upon; (vii) in respect
of Off-Balance Sheet Obligations that constitute Indebtedness; (viii) to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (ix) in
respect of net obligations under any Derivatives Contract not entered into as a
hedge against interest rate risk in respect of existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof (but in no event less
than zero); (x) in respect of Indebtedness of other Persons that such Person has
guaranteed or that is otherwise recourse to such Person (except for guaranties
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability and contingent guarantees
the conditions for which have not accrued); and (xi) in respect of Indebtedness
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

17



--------------------------------------------------------------------------------

or other payment obligation. Indebtedness of a Person shall include Indebtedness
of any other Person to the extent such Indebtedness is recourse to such first
Person. For the avoidance of doubt, Indebtedness shall not include (i) regular
quarterly dividends or year-end dividends to maintain REIT status, (ii) trade
payables and accrued expenses (including deferred tax liabilities) incurred in
the ordinary course of business or for which reserves in accordance with GAAP or
otherwise reasonably acceptable to the Administrative Agent have been provided
or (iii) any agreement, commitment or arrangement for the sale of Equity
Interests issued by Spirit REIT at a future date that could be discharged solely
by (x) delivery of Spirit REIT’s Equity Interests, or, (y) solely at Spirit
REIT’s option made at any time, payment of the cash value of such Equity
Interests at the time, irrespective of the form or duration of such agreement,
commitment or arrangement; provided, however, that during the period of time, if
any, following an election by Spirit REIT to pay the cash value of such Equity
Interest and prior to payment of such cash value, the obligation to pay such
cash value shall be included as “Indebtedness” hereunder (it being understood
and agreed that the amount of such Indebtedness shall be calculated based on the
closing price of Spirit REIT’s Equity Interests on the date of such election,
irrespective of the market price of Spirit REIT’s Equity Interests at any time
following such election, including at the time of payment).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period.
Spirit REIT’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included when determining the Interest Expense of Spirit
REIT.

“Interest Period” means, (a) with respect to each LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, is Converted from a Base Rate
Loan or is Continued for a new Interest Period on the last day of the preceding
Interest Period for such Loan, and ending on the numerically corresponding day
in the first, third or sixth (or twelfth, with the consent of the applicable
Lender in respect of a Eurodollar Competitive Loan) calendar month thereafter,
as applicable, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, and (b) with respect
to any Fixed Rate Loan, the period (which shall not be less than 30 days or more
than 360 days) commencing on the date of such Loan and ending on the date
specified in the applicable Competitive Bid Request, except that each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month. Notwithstanding the foregoing: (i) if any Interest
Period for a Loan would otherwise end after the applicable Maturity Date, such
Interest Period shall end on the applicable Maturity Date; and (ii) each
Interest Period that would otherwise end on a day that is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

18



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested minus the amount received from
such investment, without adjustment for subsequent increases or decreases in the
value of such Investment.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
The Bank of Nova Scotia, SunTrust Bank, U.S. Bank National Association and Wells
Fargo Bank, N.A. or another Revolving Lender which agrees to be an Issuing Bank
and is reasonably satisfactory to the Borrower and Administrative Agent, in each
case in such Person’s capacity as an issuer of Letters of Credit pursuant to
Section 2.2.

“L/C Commitment Amount” means the lesser of $60,000,000 and the aggregate amount
of the Revolving Commitments.

“L/C Disbursement” has the meaning given to such term in Section 3.9(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes each Issuing Bank; provided that the term
“Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of the Obligations and,
in each case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Class and Type of Loan, the
office of such Lender specified in such Lender’s Administrative Questionnaire or
in the applicable Assignment and Assumption, or such other office of such Lender
as such Lender may notify the Administrative Agent in writing from time to time.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

19



--------------------------------------------------------------------------------

“Letter of Credit” has the meaning given to such term in Section 2.2(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 1.1(a), or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application or other agreement submitted or entered into by
the Borrower for the issuance of such Letter of Credit, any certificate or other
document presented in connection with a drawing under such Letter of Credit and
any other agreement, instrument or other document governing or providing for
(a) the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit or (b) any collateral security for any of such
obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Revolving Lender
(other than the Lender then acting as Issuing Bank for such Letter of Credit)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.2 in such Letter of Credit, and the
Lender then acting as the Issuing Bank for such Letter of Credit shall be deemed
to hold a Letter of Credit Liability in an amount equal to its retained interest
in such Letter of Credit after giving effect to the acquisition by the Revolving
Lenders (other than the Lender then acting as the Issuing Bank for such Letter
of Credit) of their participation interests under such Section.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

20



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR Loan
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Daily Floating Rate” means for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to LIBO Rate or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time on
such Business Day, for Dollar deposits with a term equivalent to a one (1) month
term beginning on that date; provided that: (i) to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice
and in a non-discriminatory manner in comparison to the Administrative Agent’s
other borrowers; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the LIBOR Daily Floating Rate shall be less
than zero, such rate shall be deemed to be zero for purposes hereof.

“LIBOR Daily Loan” means a Revolving Loan (or any portion thereof) (other than a
Base Rate Loan or a LIBOR Loan) bearing interest at a rate based on the LIBOR
Daily Floating Rate.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan
or a LIBOR Daily Loan) bearing interest at a rate based on the Adjusted LIBO
Rate or any Competitive Loan bearing interest at a rate based on the LIBO Rate.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

“Loan” means a Revolving Loan, a Term Loan or a Competitive Loan, as the context
may require.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

21



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument specified
by the Borrower and the Administrative Agent as a “Loan Document” (other than
any Specified Derivatives Contract).

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1(b) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Managing Agents” means the “Managing Agents” listed on the cover page hereto.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Termination Date.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
of America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or higher
from S&P or Fitch, Baa3 or higher from Moody’s, or an equivalent or higher
rating from another Rating Agency.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under the Loan Documents (taken as a whole)
to which it is a party, (c) the ability of the Loan Parties (taken as a whole)
to perform their obligations under the Loan Documents (taken as a whole) to
which they are party, (d) the validity or enforceability of the Loan Documents
(taken as a whole), (e) the rights and remedies of the Lenders, the Issuing
Banks and the Administrative Agent under any of the Loan Documents or (f) the
timely payment of the principal of or interest on the Loans or the timely
payment of all Reimbursement Obligations.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

22



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or verbal, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect;
provided, however, that each of (i) the Second Amended and Restated Property
Management and Services Agreement, dated as of May 20, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), by and among Spirit Master Funding, LLC, Spirit Realty, L.P., Midland
Loan Services, and the other parties party thereto from time to time and
(ii) the Asset Management Agreement, dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), by and between Spirit MTA REIT and Spirit Realty, L.P. shall, in each
case, be deemed not to be a Material Contract for all purposes under this
Agreement.

“Material Subsidiary” means any Subsidiary to which more than ten percent (10%)
of Total Asset Value is attributable on an individual basis, provided that any
entity that is jointly owned by a third party unaffiliated with Spirit REIT, the
Borrower or their respective Subsidiaries as party of a joint venture shall not
be a Material Subsidiary.

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context may require.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Operating Income” means for any period and any Property, the difference (if
positive) between: (i) total revenues (as determined in accordance with GAAP)
attributable to such Property during such period, including rents, additional
rents (including tenant reimbursement income for expenses not excluded from the
description in clause (ii) below) and all other revenues (including minimum
lease payments from direct financing leases) from such Property, as well as
proceeds from rent/payment loss or business interruption insurance, condemnation
awards to the extent relating to lost usage compensation, lease termination fees
and legal settlements or awards related to lease or loan payments (but not in
excess of the actual rent/payments otherwise payable), but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent/payments, minus (ii) all expenses
paid (excluding

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

23



--------------------------------------------------------------------------------

interest but including an appropriate accrual for property taxes and insurance)
related to the ownership, operation or maintenance of such Property, including
property taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding (x) any of the foregoing to the
extent included in imputed management fee referred to in clause (iv) below as
reasonably determined by the Borrower, (y) any general overhead expenses of
Spirit REIT and its Subsidiaries and (z) any property management fees), in each
case to the extent not covered by the tenant as required in the lease agreement,
minus (iii) the Reserve for Replacements for such Property as of the end of such
period, minus (iv) an imputed management fee in an amount equal to the greater
of actual management fees incurred or 1% of the gross revenues for such Property
for such period, minus (v) all rents received from tenants or licensees or
guarantors of any of the foregoing (A) that are in default of payment or other
material monetary obligations under their lease for sixty (60) days or more or
(B) that are subject to any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar debtor relief
proceeding and, with respect to tenants or licensees or any guarantor thereof in
bankruptcy or similar proceedings, have filed a motion to reject their lease or
license respectively in such proceeding.

For purposes of determining Net Operating Income, to the extent that greater
than five percent (5%) of Net Operating Income is attributable to leases where
the mortgagee, tenant or licensee or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding, such excess shall
be excluded. Additionally, Net Operating Income shall be adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and
amortization of above and below market rent intangibles pursuant to FASB ASC
805.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other customary
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.

“Note” means a Revolving Note, a Term Note or a Competitive Bid Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to (a) Section 2.1A(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans or (b) Section 2.1B(b) evidencing the Borrower’s
request for a Borrowing of Term Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

24



--------------------------------------------------------------------------------

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Banks or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including the Fees
and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include any indebtedness, liabilities, obligations,
covenants or duties in respect of Specified Derivatives Contracts.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates of the Borrower pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for thirty (30) or more days to (b) the aggregate net rentable square
footage of such Property.

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of Spirit REIT, liabilities and obligations of
Spirit REIT, any Subsidiary or any other

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

25



--------------------------------------------------------------------------------

Person in respect of “off-balance sheet arrangements” (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act) which
Spirit REIT would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of Spirit
REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which Spirit REIT
is required to file with the SEC.

“OFAC” has the meaning given to such term in Section 7.1(y).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given to such term in Section 13.5(d).

“Participant Register” has the meaning given to such term in Section 13.5(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

26



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6, (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 8.6; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) assessment liens and periodic changes imposed under recorded covenants,
conditions and restrictions, in each case not yet delinquent, and Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (e) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (f) Liens in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties; and (g) Liens in existence on the Agreement
Date and set forth on Schedule 1.1(c).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person that was
at such time a member of the ERISA Group for employees of any Person that was at
such time a member of the ERISA Group.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0)% per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans that are Revolving Loans plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by Spirit REIT or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to Spirit REIT or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

27



--------------------------------------------------------------------------------

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Office” means the office of the Administrative Agent located at 10
South Dearborn, 7th Floor, Chicago, Illinois 60603-2003, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of (i) the unused Commitments of such Lender plus (ii) the unpaid
principal amount of all outstanding Loans and Letter of Credit Liabilities owing
to such Lender as of such date to (b) the sum of (i) the aggregate unused
Commitments of all Lenders plus (ii) the aggregate unpaid principal amount of
all outstanding Loans and Letter of Credit Liabilities of all Lenders as of such
date. If at the time of determination the Commitments have terminated and there
are no outstanding Loans or Letter of Credit Liabilities, then the Pro Rata
Shares of the Lenders shall be determined as of the most recent date on which
Commitments were in effect or Loans or Letters of Credit Liabilities were
outstanding.

“Property” means a parcel (or group of related parcels) of real property owned
or developed (or to be developed) by Spirit REIT, the Borrower, any Subsidiary
or any Unconsolidated Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

28



--------------------------------------------------------------------------------

“Rating Agency” means S&P, Fitch, Moody’s or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing (which approval shall not be unreasonably
withheld, conditioned or delayed).

“Ratio Based Pricing Grid Election” means a one-time, irrevocable election made
by the Borrower in a written notice to the Administrative Agent to have the
Applicable Margin determined based upon the Ratio Based Pricing Grid described
in the definition of “Applicable Margin”, which election may be made only if the
Borrower ceases to have both a Credit Rating of Baa3 or higher from Moody’s and
a Credit Rating of BBB- or higher from S&P (including a result of the
discontinuance of Credit Ratings for the Borrower from such Rating Agency).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning given to such term in Section 13.5(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including Regulation D of the Board
of Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, issued or implemented.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Section 856 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Requisite Facility Lenders” means, as of any date with respect to any Facility,
the holders of more than 50% of (a) the sum of the total Term Exposures and
unused Term Commitments (if any) or (b) the total Revolving Commitments, as the
case may be, outstanding under such Facility (or, in the case of the Revolving
Facility, after termination of all of the Revolving Commitments, the holders of
more than 50% of the total Revolving Credit Exposures) at such time; provided
that (i) in determining such percentage at any given time, all then existing

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

29



--------------------------------------------------------------------------------

Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two (2) or more Lenders (excluding Defaulting Lenders) are party to the
applicable Facility under this Agreement, the term “Requisite Facility Lenders”
shall in no event mean less than two (2) Lenders party to such Facility. For
purposes of this definition, a Revolving Lender (other than the applicable
Issuing Bank) shall be deemed to hold a Letter of Credit Liability to the extent
such Revolving Lender has acquired a participation therein under the terms of
this Agreement and has not failed to perform its obligations in respect of such
participation.

“Requisite Lenders” means, as of any date, Lenders having Term Exposures, unused
Term Commitments (if any), and Revolving Commitments (or, after termination of
all of the Revolving Commitments, Revolving Credit Exposures) representing more
than 50% of the sum of the total Term Exposures, unused Term Commitments (if
any), and Revolving Commitments (or Revolving Credit Exposures) at such time;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two (2) or more Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two (2) Lenders. For purposes of this definition, a Revolving Lender (other than
the applicable Issuing Bank) shall be deemed to hold a Letter of Credit
Liability to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (i) (a) the aggregate square footage of all
completed space of such Property that is not subject to “triple net” leases,
multiplied by (b) $0.10, multiplied by (c) the number of days in such period
divided by (ii) three hundred sixty-five (365). If the term Reserve for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, chief financial officer, treasurer or controller or any
other financial officer of the Borrower or such Subsidiary, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent (and with respect to which the Administrative Agent has
received a certificate of incumbency) or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of Spirit REIT or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

30



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1A, to issue (in the case of an
Issuing Bank) and to participate (in the case of the other Lenders) in Letters
of Credit pursuant to Section 2.2(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1.1(a) as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with
Section 2.15(a), as the same may be reduced from time to time pursuant to
Section 2.11(a) or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.5 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.15(a).

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero (0), the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction (after giving effect
to any assignments made by or to such Lender).

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities at such
time.

“Revolving Facility” means the Revolving Commitments and Revolving Loans.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1A(a).

“Revolving Maturity Date” means March 31, 2023, subject to extension as provided
in Section 2.12, or if the Revolving Commitments are earlier terminated pursuant
to Section 2.11 or Section 11.2, such earlier termination date.

“Revolving Note” means a promissory note made by the Borrower, substantially in
the form of Exhibit H, payable to a Revolving Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

“Sanctions” has the meaning given to such term in Section 7.1(y).

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

31



--------------------------------------------------------------------------------

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of Spirit REIT, shall include (without duplication) Spirit REIT’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates, net of cash
and Cash Equivalents held in any cash collateral and/or lender reserve account
(which shall not include reserves and impounds for property operating expenses),
which account is subject to a Lien or a Negative Pledge in relation to such
Indebtedness or the disposition of which account is restricted in any way in
relation to such Indebtedness.

“Securities Act” means the Securities Act of 1933.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and
(c) such Person (or group of Persons) has capital not unreasonably small to
carry on its (or their) business and all business in which it proposes (or they
propose) to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“Spirit REIT” means Spirit Realty Capital, Inc., a Maryland corporation.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentage shall include those
imposed pursuant to Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

32



--------------------------------------------------------------------------------

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Guaranteed Obligations in a manner reasonably
satisfactory to the Administrative Agent.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, all references to
Subsidiaries herein shall refer to Subsidiaries of Spirit REIT.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of ten percent (10.00%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” has the meaning set forth in the introductory paragraph
hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, as to each Lender, such Lender’s obligation to make
Term Loans pursuant to Section 2.1B, in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1.1(a) as such Lender’s “Term
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with
Section 2.15(b), as the same may be reduced from time to time pursuant to
Section 2.11(b) or (c), increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.5 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.15(b).

“Term Commitment Percentage” means, as to each Lender with a Term Commitment,
the ratio, expressed as a percentage, of (a) the amount of such Lender’s Term
Commitment to (b) the aggregate amount of the Term Commitments of all Term
Lenders; provided that if at the time of determination the Term Commitments have
been terminated or been reduced to zero (0), the “Term Commitment Percentage” of
each Lender with a Term Commitment shall be the “Term Commitment Percentage” of
such Lender in effect immediately prior to such termination or reduction (after
giving effect to any assignments made by or to such Lender).

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

33



--------------------------------------------------------------------------------

“Term Exposure” means, as to any Term Lender at any time, the aggregate
principal amount of its outstanding Term Loans at such time.

“Term Facility” means the Term Commitments and the Term Loans.

“Term Lender” means a Lender having a Term Commitment and/or holding any Term
Loans.

“Term Loan” means a loan made by a Term Lender to the Borrower pursuant to
Section 2.1B(a).

“Term Loan Agreement” means, the Term Loan Agreement, dated as of the date
hereof by and among the Borrower, Bank of America, N.A., as administrative agent
and the various financial institutions party thereto.

“Term Maturity Date” means March 31, 2024.

“Term Note” means a promissory note made by the Borrower, substantially in the
form of Exhibit I, payable to a Term Lender in a principal amount equal to the
amount of such Lender’s Term Commitment.

“Termination Date” means, as of any date, the later of the Term Maturity Date
and the then-current Revolving Maturity Date.

“Titled Agent” has the meaning given to such term in Section 12.9.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of Spirit REIT and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

(a) cash, Cash Equivalents (other than tenant deposits and other cash and Cash
Equivalents that are subject to a Lien other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition) or a Negative Pledge
(except for those permitted under Section 10.2) or the disposition of which is
restricted in any way), cash contained in any account established by or for the
benefit of the Borrower or its Subsidiaries to effectuate a tax-deferred
exchange in connection with the purchase and/or sale of Property, cash contained
in master trust property release accounts and Marketable Securities; plus

(b) (i) Net Operating Income for the most recent fiscal quarter ended for all
Properties owned for the full fiscal quarter most recently ended multiplied by
four (4), divided by (ii) the Capitalization Rate; plus

(c) the GAAP book value for any Property acquired by the Borrower or such
Subsidiary during the fiscal quarter most recently ended and owned as of the end
of such fiscal quarter; plus

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

34



--------------------------------------------------------------------------------

(d) for any Property owned as of the end of the fiscal quarter most recently
ended that is below 85% Occupancy, but that has been less than 85% Occupancy for
no more than 12 months, the greater of (i) 50% of the unimpaired GAAP book value
of such Property, or (ii) the most recent fiscal quarter’s Net Operating Income
from such Property multiplied by four and divided by the Capitalization Rate;
plus

(e) the GAAP book value of all Development Assets owned as of the end of the
fiscal quarter most recently ended; plus

(f) the GAAP book value of Unimproved Land owned as of the end of the fiscal
quarter most recently ended; plus

(g) the GAAP book value of Traditional Mortgage Receivables or notes receivable
owned as of the end of the fiscal quarter most recently ended; plus

(h) management fees and distributions on Preferred Equity Interests paid to
Spirit REIT and its Subsidiaries by Spirit MTA REIT during the fiscal quarter
most recently ended multiplied by four (4), and then multiplied by seven (7).

Spirit REIT’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
shall be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the Borrower or a consolidated
Subsidiary. For purposes of determining Total Asset Value: Net Operating Income
from Development Assets, and Properties disposed of by the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as applicable, during the fiscal
quarter most recently ended and from Properties acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as applicable, during the fiscal
quarter most recently ended shall, in each such case, be excluded from the
immediately preceding clause (b).

The calculation of Total Asset Value shall be adjusted to eliminate the portion
of each of the following types of assets that exceeds the limitation specified
for such assets:

 

Type of Asset

   Maximum
Percentage of Total
Asset Value   1. Unimproved Land and Development Assets      15 %  2. The
aggregate of (a) Properties leased to Spirit REIT or any of its Subsidiaries
under a ground lease, (b) Unimproved Land, (c) Marketable Securities (other than
Cash Equivalents), Common Stock, Preferred Equity Interests and similar equity
interests, (d) Traditional Mortgage Receivables and Notes Receivable,
(e) Development Assets, and (f) Unconsolidated Affiliates      35 % 

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

35



--------------------------------------------------------------------------------

“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person, net of cash and
Cash Equivalents held in any cash collateral account and/or lender reserve
account (which shall not include reserves and impounds for property operating
expenses), subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way.

“Traditional Mortgage Receivable” means any Indebtedness owing to the Borrower
or its Subsidiaries which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “Traditional
Mortgage Receivable” in its most recent Compliance Certificate; provided that
any such Indebtedness owed by an Unconsolidated Affiliate shall be reduced by
the Borrower’s or such Subsidiary’s, as applicable, Ownership Share of such
Indebtedness.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan, a Base Rate Loan or (if a Revolving Loan) a LIBOR Daily Loan,
or with respect to a Competitive Loan, refers to whether such Loan or portion
thereof is a Fixed Rate Loan or a Eurodollar Competitive Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Unless otherwise specified, all references to Unconsolidated Affiliates herein
shall refer to Unconsolidated Affiliates of Spirit REIT.

“Unencumbered Asset Value” means, as of the last day of any fiscal quarter, the
sum (without duplication) of all of the following of Spirit REIT and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis:

(a) Unencumbered NOI for such fiscal quarter multiplied by four divided by the
Capitalization Rate, plus

(b) cash, Cash Equivalents (other than tenant deposits and other cash and cash
equivalents that are subject to a Lien other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition) or a Negative Pledge
(except for those permitted under Section 10.2) or the disposition of which is
restricted in any way), and cash contained in any accounts established by or for
the benefit of the Borrower or its Subsidiaries to effectuate a tax-deferred
exchange in connection with the purchase and/or sale of Property; plus

(c) the GAAP book value of all Unencumbered Pool Assets that are Eligible Assets
acquired during such fiscal quarter, plus

(d) the GAAP book value of Traditional Mortgage Receivables or notes receivable
owned as of the end of such fiscal quarter (in each case, not subject to a Lien
other than a Permitted Lien (but not any Permitted Lien described in clause
(g) of such definition) or a Negative Pledge (except for those permitted under
Section 10.2) or the disposition of which is restricted in any way).

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

36



--------------------------------------------------------------------------------

For purposes of determining Unencumbered Asset Value: (i) Unencumbered NOI from
Unencumbered Pool Assets disposed of by Spirit REIT or any Subsidiary during the
relevant fiscal quarter and from Unencumbered Pool Assets acquired by Spirit
REIT or any Subsidiary during such fiscal quarter shall, in each case, be
excluded from clause (a) above; (ii) to the extent the amount of Unencumbered
Asset Value attributable to Unencumbered Pool Assets subject to Ground Leases
would exceed 10% of Unencumbered Asset Value, such excess shall be excluded; and
(iii) to the extent the amount of Unencumbered Asset Value attributable to the
sum of Traditional Mortgage Receivables and notes receivable would exceed 15% of
Unencumbered Asset Value, such excess shall be excluded. Marketable Securities
(other than Cash Equivalents), Common Stock, Preferred Equity Interests and
similar equity interests shall not be included when determining the Unencumbered
Asset Value.

“Unencumbered NOI” means, for any fiscal quarter:

(a) Net Operating Income for such fiscal quarter from all Properties that are
Eligible Assets (provided that with respect to Properties not owned for the full
quarter, only the Net Operating Income for the period during which such
Properties are owned by the Borrower or a Subsidiary shall be included); plus

(b) solely when calculating the Unencumbered Interest Coverage Ratio, income
from Traditional Mortgage Receivables and interest from notes receivable for
such fiscal quarter.

For purposes of determining Unencumbered NOI when calculating the Unencumbered
Interest Coverage Ratio, to the extent the amount of Unencumbered NOI
attributable to clause (b) above would exceed 10% of Unencumbered NOI, such
excess shall be excluded.

“Unencumbered Pool” means, collectively, all of the Unencumbered Pool Assets.

“Unencumbered Pool Asset” means any Property that is (a) owned directly or
indirectly by Spirit REIT, the Borrower or a wholly owned Subsidiary of Spirit
REIT, (b) not subject to a lien that secures Indebtedness of any person or
entity, other than the Permitted Liens (but not Permitted Liens described in
clause (g) of such definition) and (c) not subject to any Negative Pledge,
except for those permitted under Section 10.2.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unsecured Indebtedness” means, with respect to a Person, Total Indebtedness of
such Person minus Secured Indebtedness of such Person; provided that any
recourse Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
the cash portion of all Interest Expense of such Person for such period
attributable to Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

37



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 3.10(g)(ii)(B)(III).

“Warehouse Entity” means a wholly-owned (directly or indirectly) Subsidiary that
the Borrower has identified as an intended future issuer under the Master
Funding securitizations programs sponsored by Spirit REIT.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party, and
(c) the Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Accounting Matters.

(a) Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP from time to time;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities.

(b) Notwithstanding anything to the contrary contained in Section 1.2(a) or in
the definition of “Capitalized Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

38



--------------------------------------------------------------------------------

Section 1.3 Interpretation.

For purposes of this Agreement and each other Loan Document, unless otherwise
specified or the context otherwise requires, (a) any reference to a “Section”,
an “Article”, an “Exhibit” or a “Schedule” is to a section, article, exhibit or
schedule of the document in which such reference appears; (b) any reference to
any document, instrument or agreement (including this Agreement) (i) includes
all exhibits, schedules and other attachments hereto or thereto, (ii) includes
all documents, instruments or agreements issued or executed in replacement
hereof or thereof, to the extent permitted hereby or thereby and (iii) means
such document, instrument or agreement, or replacement or predecessor hereto or
thereto, as amended, supplemented, restated or otherwise modified from time to
time (except to the extent prohibited hereby or thereby); (c) any reference to
any law or regulation includes all statutory and regulatory provisions
consolidating, amending, supplementing, replacing or interpreting such law or
regulation; (d) each term stated in either the singular or plural includes the
singular and plural; (e) a pronoun stated in the masculine, feminine or neuter
gender includes the masculine, the feminine and the neuter; (f) any reference to
an “Affiliate” means an Affiliate of Spirit REIT; (g) titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only and neither limit nor amplify the provisions of this Agreement;
(h) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (i) in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including;” and (k) all references to time
are references to Central time daylight or standard, as applicable. Any
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, limited partnership or trust, or
an allocation of assets to a series of a limited liability company, limited
partnership or trust (or the unwinding of such a division or allocation), as if
it were a merger, transfer, consolidation, amalgamation, assignment, sale or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company, limited partnership or trust shall
constitute a separate Person hereunder (and each division of any limited
liability company, limited partnership or trust that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

Section 1.4 Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents (a) only the Ownership
Share of Spirit REIT of the financial attributes of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included and (b) Spirit REIT’s Ownership Share
of the Borrower shall be deemed to be one hundred percent (100%).

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

39



--------------------------------------------------------------------------------

Section 1.5 Interest Rates; LIBOR Notification.

The interest rate on LIBOR Loans is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 5.2(b) of this
Agreement, such Section 5.2(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 5.2(b), in advance of any change to the reference rate upon
which the interest rate on LIBOR Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 5.2(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

CREDIT FACILITY

Section 2.1A Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including Section 2.14, each Revolving Lender severally and not
jointly agrees to make Revolving Loans in Dollars to the Borrower during the
period from the Effective Date to the Revolving Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Lender’s Revolving Commitment. Each borrowing of Revolving Loans shall be in the
amount of $1,000,000 or a higher integral multiple of $100,000 (or such lesser
amount as may be necessary to repay draws under any Letter of Credit).
Notwithstanding the immediately preceding sentence but subject to Section 2.14,
a borrowing of Revolving Loans may be in the aggregate amount of the unused
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.3.

(b) Requests for Revolving Loans. Not later than 11:00 a.m., New York City time
on the Business Day of a borrowing of Revolving Loans that are to be Base Rate
Loans or LIBOR Daily Loans and at least three (3) Business Days prior to a
borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

40



--------------------------------------------------------------------------------

be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the Type of the requested Revolving Loans and, if such Revolving
Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans. Each Notice of Borrowing shall be irrevocable once given and binding on
the Borrower. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Revolving Loan will be a Base Rate Loan, a LIBOR
Loan or a LIBOR Daily Loan) request that the Administrative Agent provide the
Borrower with the most recent LIBO Rate or LIBOR Daily Floating Rate available
to the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Revolving
Lender to the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m., New York City time on the
date of such proposed Revolving Loans (or 2:00 p.m., New York City time, in the
case of a Base Rate Loan or LIBOR Daily Loan requested on such date). Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall promptly make available to the Borrower in the account specified in
the Disbursement and Rate Management Agreement, the proceeds of such amounts so
received by the Administrative Agent.

(d) Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from the date such Revolving Loan is made available to the Borrower to the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Revolving Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to such Loan. If the Borrower and such
Revolving Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Revolving Lender pays to the Administrative Agent the
amount of such Revolving Loan, the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Revolving Lender.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

41



--------------------------------------------------------------------------------

Section 2.1B Term Loans.

(a) Making of Term Loans. Subject to the terms and conditions set forth in this
Agreement, including Section 2.14, each Term Lender severally and not jointly
agrees to make a Term Loan in Dollars to the Borrower on the Effective Date in a
principal amount equal to such Lender’s Term Commitment. After the Effective
Date, subject to the foregoing and to Section 2.7(d) and Section 2.14, the
Borrower may prepay Term Loans under Section 2.7(d), and reborrow Term Loans
under this Section 2.1B. Unless otherwise agreed by the Administrative Agent,
each such borrowing of Term Loans after the Effective Date shall be in the
amount of $25,000,000 or a higher integral multiple of $1,000,000.

(b) Requests for Term Loans. Not later than 11:00 a.m., New York City time on
the Business Day of a borrowing of Term Loans that are to be Base Rate Loans and
at least three (3) Business Days prior to a borrowing of Term Loans that are to
be LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice
of Borrowing. Each Notice of Borrowing shall specify the aggregate principal
amount of the Term Loans to be borrowed, the date such Term Loans are to be
borrowed (which must be a Business Day), the Type of the requested Term Loans
and, if such Term Loans are to be LIBOR Loans, the initial Interest Period for
such Term Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Term Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBO Rate available to the Administrative Agent. The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.

(c) Funding of Term Loans. Promptly after receipt of a Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Term Lender of the proposed borrowing. Each Term Lender shall deposit an
amount equal to the Term Loan to be made by such Term Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 11:00 a.m., New York City time on the date of such proposed
Term Loans (or 2:00 p.m., New York City time, in the case of a Base Rate Loan
requested on such date). Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall promptly make available to the
Borrower in the account specified in the Disbursement and Rate Management
Agreement, the proceeds of such amounts so received by the Administrative Agent.

(d) Assumptions Regarding Funding by Term Lenders. With respect to Term Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Term Lender that such Term Lender will not make available
to the Administrative Agent a Term Loan to be made by such Term Lender in
connection with any borrowing, the Administrative Agent may assume that such
Term Lender will make the proceeds of such Term Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Term Loan to be provided by
such Term Lender. In such event, if such Term Lender does not make available to
the Administrative Agent the proceeds of such Term Loan, then such Term Lender
and the Borrower severally agree to pay to the Administrative Agent on demand
the amount of such Term Loan with interest thereon, for each day from the date
such Term Loan

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

42



--------------------------------------------------------------------------------

is made available to the Borrower to the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Term Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to such Loan. If the Borrower and such Term Lender shall pay the
amount of such interest to the Administrative Agent for the same or overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Term Lender pays
to the Administrative Agent the amount of such Term Loan, the amount so paid
shall constitute such Term Lender’s Term Loan included in the borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Term Lender that shall have failed to make available the proceeds
of a Term Loan to be made by such Term Lender.

Section 2.2 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including Section 2.14, the Issuing Banks, on behalf of the Revolving Lenders,
agree to issue for the account of the Borrower during the period from the
Effective Date to the date five (5) Business Days prior to the Revolving
Maturity Date, one or more standby letters of credit (each a “Letter of Credit”)
up to a maximum aggregate Stated Amount at any one time outstanding not to
exceed the L/C Commitment Amount; provided that an Issuing Bank shall not be
obligated to issue any Letter of Credit if, after giving effect to such
issuance, (i) the aggregate amount of all outstanding Letter of Credit
Liabilities pursuant to Letters of Credit issued by such Issuing Bank would
exceed its Letter of Credit Commitment, (ii) the total Letter of Credit
Liabilities would exceed the L/C Commitment Amount, (iii) a Lender’s Revolving
Credit Exposure would exceed its Revolving Commitment or (iv) the sum of the
total Revolving Credit Exposures of all Lenders plus the aggregate principal
amount of outstanding Competitive Loans would exceed the total Revolving
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iii) above shall not be satisfied.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Person subject to Sanctions, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions,
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement or (iii) in any manner that would result in a violation
of one or more policies of such Issuing Bank applicable to letters of credit
generally.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and the form of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed). Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is five
(5) Business Days prior to the Revolving Maturity Date, or (ii) any Letter of
Credit have an initial duration in excess of one (1) year; provided that a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
applicable

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

43



--------------------------------------------------------------------------------

Issuing Bank, but in no event shall any such provision permit the extension of
the current expiration date of such Letter of Credit beyond the earlier of
(x) the date that is five (5) Business Days prior to the Revolving Maturity Date
and (y) the date one (1) year after the current expiration date. Notwithstanding
the foregoing, a Letter of Credit may, as a result of its express terms or as
the result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Maturity Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”), so long
as the Borrower delivers to the Administrative Agent for its benefit and the
benefit of the applicable Issuing Bank and the Lenders no later than five
(5) Business Days prior to the Revolving Maturity Date, Cash Collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date five (5) Business Days prior to the Revolving
Maturity Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The obligations of the Borrower under this Section in respect of such
Extended Letters of Credit shall survive the termination of this Agreement and
shall remain in effect until no such Extended Letters of Credit remain
outstanding. If the Borrower fails to provide Cash Collateral with respect to
any Extended Letter of Credit by the date five (5) Business Days prior to the
Revolving Maturity Date, such failure shall be treated as a drawing under such
Extended Letter of Credit (in an amount equal to the maximum Stated Amount of
such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Revolving Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Extended Letter of Credit. The initial Stated Amount of each
Letter of Credit shall be at least $50,000 (or such lesser amount as may be
acceptable to the applicable Issuing Bank, the Administrative Agent and the
Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice at least
five (5) Business Days prior to the requested date of issuance of a Letter of
Credit (or such shorter period as the such Issuing Bank may agree), such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary,
(iii) expiration date, and (iv) desired Issuing Bank. The Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit on the applicable Issuing Bank’s standard form, and other
forms as requested from time to time by the applicable Issuing Bank. Provided
the Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 6.2, the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary, but in no event prior to the date five (5) Business Days (or such
shorter period as agreed by the applicable Issuing Bank) following the date
after which the applicable Issuing Bank has received all of the items required
to be delivered to it under this subsection. No

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

44



--------------------------------------------------------------------------------

Issuing Bank shall at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause such Issuing Bank or any Revolving
Lender to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, an
Issuing Bank shall deliver to the Borrower a copy of each Letter of Credit
issued by such Issuing Bank within a reasonable time after the date of issuance
thereof. To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document (excluding any certificate or other document
presented by a beneficiary in connection with a drawing under such Letter of
Credit), the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided that an Issuing Bank’s failure
to give, or delay in giving, such notice shall not discharge the Borrower in any
respect from the applicable Reimbursement Obligation. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse each
applicable Issuing Bank for the amount of each demand for payment under such
Letter of Credit, such payment to be made on or before the later of (i) the
Business Day following receipt by the Borrower from the applicable Issuing Bank
of notice of such demand for payment, and (ii) to the date on which payment is
to be made by such Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind (such date, the
“Honor Date”); provided that if the Borrower does not make such payment on the
applicable Honor Date, such unreimbursed drawing shall be deemed to be a
Revolving Loan under this Agreement, with each Revolving Lender funding its
portion of such Revolving Loan pursuant to clause (e) below. Upon receipt by an
Issuing Bank of any payment in respect of any Reimbursement Obligation in
respect of a Letter of Credit issued by such Issuing Bank, such Issuing Bank
shall promptly pay to each Revolving Lender that has acquired a participation
therein under the second sentence of the immediately following subsection
(i) such Revolving Lender’s Revolving Commitment Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow a Revolving Loan hereunder to finance its obligation to
reimburse the applicable Issuing Bank for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Administrative Agent and the applicable Issuing
Bank, or if the Borrower fails to reimburse the applicable Issuing Bank for a
demand for payment under a Letter of Credit issued by such Issuing Bank by the
date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then whether or not the applicable conditions
contained in Article VI would permit the making of Revolving Loans, such unpaid
Reimbursement Obligation shall automatically be converted into Revolving Loans
(which shall initially be Base Rate Loans and shall accrue interest at the Base
Rate plus the Applicable Margin applicable thereto

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

45



--------------------------------------------------------------------------------

unless and until Converted in accordance with Section 2.9) in an amount equal to
the unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 noon, New York City
time; provided that if under Applicable Law such unpaid Reimbursement
Obligations cannot be automatically converted into Revolving Loans, then the
provisions of subsection (j) of this Section shall apply. The amount limitations
set forth in the second sentence of Section 2.1(a) shall not apply to any
borrowing of Base Rate Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized with respect to such Letter of Credit for
all purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Administrative Agent or the Revolving Lenders shall be responsible for, and
the Borrower’s obligations in respect of Letters of Credit shall not be affected
in any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Revolving Lenders.
None of the above shall affect, impair or prevent the vesting of any of the
Issuing Banks’ or the Administrative Agent’s rights or powers hereunder. Any
action taken or omitted to be taken by an Issuing Bank under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower,

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

46



--------------------------------------------------------------------------------

the Administrative Agent or any Lender. The obligation of the Borrower to
reimburse the applicable Issuing Bank for any drawing made under any Letter of
Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of Section 2.2(e) above, shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including the following circumstances: (A) any
lack of validity or enforceability of any Letter of Credit Document or any term
or provisions therein; (B) any amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents; (C) the existence
of any claim, setoff, defense or other right which the Borrower may have at any
time against any Issuing Bank, the Administrative Agent, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, any Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by an
Issuing Bank under any Letter of Credit issued by it against presentation of a
draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.9, but not in limitation of the Borrower’s unconditional
obligation to reimburse the applicable Issuing Bank for any drawing made under a
Letter of Credit issued by such Issuing Bank as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, any Issuing Bank
or any Lender with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit (excluding any
amendment that reduces the amount of such Letter of Credit) issued by it shall
be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including that the request therefor be made
through the applicable Issuing Bank and the Administrative Agent), and no such
amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and the Revolving
Lenders, if any, required by Section 13.6 shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5(c).

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

47



--------------------------------------------------------------------------------

(i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by an Issuing Bank of any Letter of Credit each Revolving Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of an Issuing Bank
in respect of any Letter of Credit issued by such Issuing Bank pursuant to the
immediately following subsection (j), such Revolving Lender shall, automatically
and without any further action on the part of any Issuing Bank, the
Administrative Agent or such Revolving Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Revolving Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5(d)).

(j) Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars, the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Revolving Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9(d). If the notice referenced in the second
sentence of Section 2.2(e) is received by a Revolving Lender not later than
11:00 a.m., New York City time on a Business Day. then such Lender shall make
such payment available to the Administrative Agent not later than 2:00 p.m., New
York City time on the date of demand therefor; otherwise, such payment shall be
made available to the Administrative Agent not later than 1:00 p.m., New York
City time on the next succeeding Business Day. Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1(e) or (f), (iv) the
termination of the Revolving Commitments, or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

48



--------------------------------------------------------------------------------

(k) Information to Revolving Lenders. Promptly following any change in any
Letter of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank and outstanding at such time. Upon the
request of Administrative Agent and/or any Revolving Lender from time to time,
each Issuing Bank shall deliver any other information reasonably requested by
such Revolving Lender with respect to each Letter of Credit issued by such
Issuing Bank and then outstanding. Other than as set forth in this subsection,
the Issuing Banks shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of an Issuing Bank to perform its requirements under this subsection
shall not relieve any Revolving Lender from its obligations under the
immediately preceding subsection (j).

(l) Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of any Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

(m) Replacement and Resignation of an Issuing Bank; Designation of Additional
Issuing Banks. (i) An Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 3.5(d)
(unless such replaced Issuing Bank is a Defaulting Lender). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of Issuing Banks under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Banks, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.2(m)(i) above.

(iii) The Borrower may, at any time and from time to time, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement, and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

49



--------------------------------------------------------------------------------

(n) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrower
(i) shall reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

Section 2.3 Competitive Bid Procedure.

(a) Requests for Bids by the Borrower. Subject to the terms and conditions set
forth herein, from time to time during the period from the Effective Date until
the Revolving Maturity Date the Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the total Revolving Credit Exposures
of all Lenders plus the aggregate principal amount of outstanding Competitive
Loans at any time shall not exceed the total Revolving Commitments. To request
Competitive Bids, the Borrower shall notify the Administrative Agent of such
request, in the case of a Eurodollar Competitive Loan, not later than 11:00
a.m., New York City time, four Business Days before the date of the proposed
borrowing of the Competitive Loan and, in the case of a Fixed Rate Loan, not
later than 10:00 a.m., New York City time, one Business Day before the date of
the proposed borrowing of the Competitive Loan; provided that the Borrower may
submit up to (but not more than) three (3) Competitive Bid Requests on the same
day, but a Competitive Bid Request shall not be made within five Business Days
after the date of any previous Competitive Bid Request, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such Competitive Bid Request
shall be submitted in a form approved by the Administrative Agent and signed by
an officer of the Borrower. Each such Competitive Bid Request shall specify the
following information:

(i) the aggregate principal amount of the requested Competitive Loan;

(ii) the date of the proposed borrowing of the requested Competitive Loan, which
shall be a Business Day;

(iii) whether such borrowing is to be a Eurodollar Competitive Loan or a Fixed
Rate Loan;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

50



--------------------------------------------------------------------------------

(iv) the maturity date of such borrowing, which date shall not be (A) less than
one month or more than 1 year after the date of such borrowing, if a Eurodollar
Competitive Loan or (B) less than 30 days or more than 360 days after the date
of such borrowing, if a Fixed Rate Loan;

(v) the Interest Period to be applicable to such borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Revolving Lenders of the
details thereof by telecopy or electronic mail, inviting the Lenders to submit
Competitive Bids.

(b) Making of Bids by Lenders. Each Revolving Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy or electronic mail, in the case of a Eurodollar Competitive
Loan, not later than 9:30 a.m., New York City time, three Business Days before
the proposed borrowing date of such Competitive Loan, and in the case of a Fixed
Rate Loan, not later than 9:30 a.m., New York City time, one Business Day before
the proposed borrowing date of such Competitive Loan. Competitive Bids that do
not conform substantially to the form approved by the Administrative Agent may
be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Lender as promptly as practicable. Each Competitive Bid
shall specify (i) the principal amount (which shall be a minimum of $5,000,000
and an integral multiple of $1,000,000 and which may equal the entire principal
amount of the Competitive Loan requested by the Borrower) of the Competitive
Loan or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate
or Competitive Bid Rates at which the Lender is prepared to make such Loan or
Loans (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) and (iii) the Interest Period applicable to each
such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower by telecopy or electronic mail of the Competitive
Bid Rate and the principal amount specified in each Competitive Bid and the
identity of the Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by the Borrower. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy or
electronic mail in a form approved by the Administrative Agent, whether and to
what extent it has decided to accept or reject each Competitive Bid, in the case
of a Eurodollar Competitive Loan, not later than 10:30 a.m., New York City time,
three Business Days before the date of the proposed borrowing of the Competitive
Loan, and in the case of a Fixed Rate Loan, not later than 10:30 a.m., New York
City time, on the proposed borrowing date of the Competitive Loan; provided that
(i) the failure of the Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrower shall

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

51



--------------------------------------------------------------------------------

not accept a Competitive Bid made at a particular Competitive Bid Rate if the
Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Loan
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to such clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy or electronic mail
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

Section 2.4 Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each applicable Lender interest on the unpaid principal amount of
each Loan (other than Competitive Loans, which shall bear interest as provided
in Section 2.3 above) made by such Lender for the period from the date of the
making of such Loan to the date such Loan shall be paid in full, at the
following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans for
such Loan;

(ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted LIBO Rate
for such Loan for the Interest Period therefor, plus the Applicable Margin for
LIBOR Loans for such Loan; and

(iii) during such periods as such Loan (if a Revolving Loan) is a LIBOR Daily
Loan, at the LIBOR Daily Floating Rate (as in effect from time to time) plus the
Applicable Margin for LIBOR Loans for such Loan.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

52



--------------------------------------------------------------------------------

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1(a), 11.1(e) or 11.1(f), or in the case of any other Event of
Default, at the direction of the Requisite Lenders, the Borrower shall pay to
the Administrative Agent for the account of each Lender and the Issuing Banks,
as the case may be, interest at the Post-Default Rate on the outstanding
principal amount of any Loan made by such Lender, on all Reimbursement
Obligations and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
accrued but unpaid interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan or a LIBOR Daily Loan, monthly in arrears on the first (1st) day of
each month, commencing with the first (1st) full calendar month occurring after
the Agreement Date and upon any Conversion of a Base Rate Loan or a LIBOR Daily
Loan to a LIBOR Loan on the principal amount so Converted, (B) if such Loan is a
LIBOR Loan, in arrears on the last day of the applicable Interest Period (and,
in the case of Interest Periods longer than three (3) months, on each three
(3) month anniversary of the commencement of such Interest Period in arrears),
and (C) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to such Loan and, in the case of a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each successive date of such Interest
Period that occurs at intervals of 90 days’ duration after the first day of such
Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as interest payment dates with respect to such Loan and
(ii) on any date on which the principal balance of such Loan is due and payable
in full (whether at maturity, due to acceleration or otherwise). Interest
payable at the Post-Default Rate in accordance with Section 2.4(a) above shall
be payable from time to time on demand by Administrative Agent. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including because of a subsequent restatement of earnings by
the Borrower) at the time it was delivered to the Administrative Agent, and if
the applicable interest rate or fees calculated for any period were lower than
they should have been had the correct information been timely provided, then,
such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information. The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for one (1) year, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

53



--------------------------------------------------------------------------------

Section 2.5 Number of Interest Periods.

There may be no more than (a) eight (8) different Interest Periods for LIBOR
Loans that are Revolving Loans outstanding at the same time and (b) eight (8)
different Interest Periods for LIBOR Loans that are Term Loans outstanding at
the same time.

Section 2.6 Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Maturity
Date. The Borrower shall repay the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Term Maturity Date.

Section 2.7 Prepayments; Reborrowings.

(a) Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty; provided that the Borrower shall not have the
right to prepay any Competitive Loan without the prior consent of the Lender
thereof. The Borrower shall give the Administrative Agent at least three
(3) Business Days prior written notice of the prepayment of any Loan. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.

(b) Mandatory Prepayment of Revolving Loans.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans and/or Letter of Credit Liabilities), the amount of
such excess.

(ii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans (and to such Revolving Loans as the Borrower may direct
or, in the absence of such direction or if an Event of Default exists, first to
Base Rate Loans and then successively to LIBOR Loans with the shortest remaining
Interest Periods) and any Reimbursement Obligations pro rata in accordance with
Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations.

(c) Mandatory Prepayment of Term Loans.

(i) Term Commitment Overadvance. If at any time the aggregate principal amount
of all outstanding Term Loans exceeds the aggregate amount of the Term
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding outstanding
Term Loans the amount of such excess.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

54



--------------------------------------------------------------------------------

(ii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (c)(i) shall be applied to pay all amounts of principal outstanding
on the Term Loans (and to such Term Loans as the Borrower may direct or, in the
absence of such direction or if an Event of Default exists, first to Base Rate
Loans and then successively to LIBOR Loans with the shortest remaining Interest
Periods) pro rata in accordance with Section 3.2.

(d) Reborrowings of Term Loans. If the Borrower makes a prepayment of Term Loans
pursuant to clause (a) above and elects in the applicable Notice of Prepayment
to reserve the right to make reborrowings of Term Loans hereunder on account of
such prepayment, the Borrower may, for a period of up to 30 days after the date
of such prepayment, reborrow an amount equal to or less than the amount of such
prepayment; provided that reborrowings may not be made in connection with more
than two prepayments in any 12-month period and, unless otherwise agreed by the
Administrative Agent, such reborrowing shall be in the amount of $25,000,000 or
a higher integral multiple of $1,000,000. To the extent that, at the end of the
30th day after any prepayment with respect to which the Borrower reserved the
right to make reborrowings, the aggregate amount of the Term Commitments exceeds
the sum of (i) the aggregate outstanding principal amount of the Term Loans plus
(ii) all prepayments made during the period after the date of such prepayment
through such 30th day, the Term Commitments shall be permanently reduced
automatically by an amount equal to such excess (rounded upward, if necessary,
to an integral multiple of $1,000,000). A Notice of Borrowing delivered in
connection with a reborrowing pursuant to this clause (d) shall be in
substantially the form of Exhibit D and shall certify that (x) such reborrowing
will be made on or before the 30th day after such prepayment and (y) such
reborrowing complies with all applicable requirements hereunder.

(e) All Prepayments. Any prepayment of Loans shall be accompanied by (i) accrued
interest on the amount prepaid and (ii) any amount payable pursuant to
Section 5.4.

(f) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.8 Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m., New
York City time three (3) Business Days prior to the date of any such
Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation,

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

55



--------------------------------------------------------------------------------

specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one (1) month; provided, however that if an Event of Default
exists, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.9 or the Borrower’s failure to comply with any of the
terms of such Section. This Section shall not apply to Competitive Loans, which
may not be Continued.

Section 2.9 Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan or a LIBOR
Daily Loan may not be Converted into a LIBOR Loan if an Event of Default exists.
Each Conversion of Base Rate Loans or LIBOR Daily Loans into LIBOR Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess of that amount. Each such Notice of Conversion shall be given
not later than 11:00 a.m., New York City time three (3) Business Days prior to
the date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given. This Section shall not apply to Competitive Loans, which may not be
Converted.

Section 2.10 Notes.

(a) Notes. Upon the request of any Revolving Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Note, which shall evidence such
Lender’s Revolving Loans in addition to the accounts or records referred to
below. Upon the request of any Term Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Term Note, which shall evidence such Lender’s Term Loans
in addition to the accounts or records referred to below. If requested by a
Lender, the Competitive Loans made by each Revolving Lender shall, in addition
to this Agreement, also be evidenced by a promissory note, substantially in the
form of Exhibit J (a “Competitive Bid Note”), payable to such Revolving Lender
in a principal amount equal to the amount of its Competitive Loan.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

56



--------------------------------------------------------------------------------

(b) Records. Subject to Section 13.5(c), which shall control in the event of any
inconsistency with this Section 2.10(b), the date, amount, interest rate, Class,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided that (i) the failure of
a Lender to make any such record shall not affect the obligations of the
Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8, in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8 shall be controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.11 Reductions of the Commitments.

(a) Voluntary Reduction of Revolving Commitments. The Borrower shall have the
right to terminate or reduce the aggregate unused amount of the Revolving
Commitments (for which purpose use of the Revolving Commitments shall be deemed
to include the aggregate amount of all Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Competitive Loans) at any time and
from time to time without penalty or premium upon not less than five
(5) Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Revolving Commitments shall not be less than $10,000,000 and integral
multiples of $5,000,000 in excess of that amount in the aggregate) and shall be
effective only upon receipt by the Administrative Agent (“Revolving Commitment
Reduction Notice”); provided, however, (a) the Borrower may not reduce the
aggregate amount of the Revolving Commitments below $100,000,000 unless the
Borrower terminates the Revolving Commitments in full and (b) if such reduction
or termination is being made in connection with the closing of another
transaction, then it may be made conditional on the closing of such other
transaction. Promptly after receipt of a Revolving Commitment Reduction Notice,
the Administrative Agent shall notify each Revolving Lender of the proposed
termination or Revolving Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased (except
pursuant to Section 2.15(a)) or reinstated. The Borrower shall pay all interest
and fees on the Revolving Loans accrued to the date of such reduction or
termination of the Revolving Commitments to the Administrative Agent for the
account of the Revolving Lenders, including any applicable compensation due to
each Revolving Lender in accordance with Section 5.4. Each notice delivered by
the Borrower pursuant to this Section 2.11(a) shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

57



--------------------------------------------------------------------------------

(b) Mandatory Reduction of Term Commitment. If any event described in the second
sentence of Section 2.7(d) occurs, then the aggregate Term Commitments shall be
reduced as described in such sentence.

(c) Voluntary Reductions of Term Commitments. The Borrower shall have the right
to terminate or reduce the aggregate unused amount of the Term Commitments at
any time and from time to time without penalty or premium upon not less than
five (5) Business Days prior written notice to the Administrative Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction (which in the case of any partial
reduction of the Term Commitments shall be in the amount of $10,000,000 or a
higher integral multiple of $5,000,000) and shall be effective only upon receipt
by the Administrative Agent (“Term Commitment Reduction Notice”); provided that
if such reduction or termination is being made in connection with the closing of
another transaction, then it may be made conditional on the closing of such
other transaction. Promptly after receipt of a Term Commitment Reduction Notice,
the Administrative Agent shall notify each Term Lender of the proposed
termination or Term Commitment reduction. The Term Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated (except
pursuant to Section 2.15(b)). The Borrower shall pay all interest and fees on
the Term Loans accrued to the date of such reduction or termination of the Term
Commitments to the Administrative Agent for the account of the Term Lenders,
including any applicable compensation due to each Term Lender in accordance with
Section 5.4. Each notice delivered by the Borrower pursuant to this
Section 2.11(c) shall be irrevocable; provided that a notice of termination of
the Term Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or indentures, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

Section 2.12 Extension of Revolving Maturity Date.

The Borrower shall have the right, exercisable two (2) times, to request that
the Administrative Agent and the Revolving Lenders extend the Revolving Maturity
Date by six (6) months per extension. The Borrower may exercise such right only
by executing and delivering to the Administrative Agent at least thirty
(30) days, but not more than one hundred twenty (120) days, prior to the then
current Revolving Maturity Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Revolving
Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions for each extension, the
Revolving Maturity Date shall be extended by six (6) months (to September 30,
2023, in the case of the first extension, and to March 31, 2024, in the case of
the second extension): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist, and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

58



--------------------------------------------------------------------------------

shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents, (y) the Borrower shall have paid the Fees payable
under Section 3.5(c) and all expenses of the Administrative Agent payable
pursuant to Section 13.2 that have been invoiced at least two (2) Business Days
prior to such extension date and (z) each of the Guarantors has reaffirmed in
writing that its Guaranty remains in full force and effect. At any time prior to
the effectiveness of any such extension, upon the Administrative Agent’s
request, the Borrower shall deliver to the Administrative Agent a certificate
from the chief executive officer or chief financial officer certifying the
matters referred to in the immediately preceding clauses (x)(A), (x)(B) and (z).

Section 2.13 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero (0)
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

Section 2.14 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Issuing Banks
shall not be required to issue any Letter of Credit and no reduction of the
Revolving Commitments pursuant to Section 2.11 shall take effect, if immediately
after the making of such Revolving Loan, the issuance of such Letter of Credit
or such reduction in the Revolving Commitments, (a) any Lender’s Revolving
Credit Exposure would exceed its Revolving Commitment or (b) the aggregate
principal amount of all outstanding Revolving Loans and Competitive Loans,
together with the aggregate amount of all Letter of Credit Liabilities, would
exceed the aggregate amount of the Revolving Commitments at such time.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Term Lender shall be required to make a Term Loan if immediately after the
making of such Term Loan (a) any Lender’s Term Exposure would exceed its Term
Commitment or (b) the aggregate Term Exposures of all Lenders would exceed the
aggregate amount of the Term Commitments at such time.

Section 2.15 Increase in Commitments.

(a) Revolving Commitments. The Borrower shall have the right, exercisable up to
four (4) times, to request increases in the aggregate amount of the Revolving
Commitments by providing written notice to the Administrative Agent, which
notice shall be irrevocable once given; provided that after giving effect to any
and all such increases the aggregate amount of the Revolving Commitments shall
not exceed One Billion Two Hundred Million Dollars ($1,200,000,000). Each such
increase in the Revolving Commitments must be an aggregate minimum amount of
$25,000,000 (or such lesser amount as the Borrower and the Administrative Agent
may agree in writing) and integral multiples of $5,000,000 in excess thereof.
The

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

59



--------------------------------------------------------------------------------

Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Revolving Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders and the Fees to be paid for such
increased Revolving Commitments; provided, that, the consent of the Borrower
(not to be unreasonably withheld, conditioned or delayed) shall be required for
all banks, financial institutions and institutional lenders that agree to
provide any such increase in the event the consent of the Borrower would be
required if such bank, financial institution or institutional lender were to
become a Lender pursuant to Section 13.5(b)(iii)(A). No Lender shall be
obligated in any way whatsoever to increase its Revolving Commitment or provide
a new Revolving Commitment, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee subject to and in accordance with the provisions of Section 13.5(b). If
a new Revolving Lender becomes a party to this Agreement, or if any existing
Revolving Lender is increasing its Revolving Commitment, such Lender shall on
the date it becomes a Revolving Lender hereunder (or in the case of an existing
Revolving Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Revolving Lenders its Revolving Commitment
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.2(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 5.4 as a result
of the prepayment of any such Revolving Loans. Effecting the increase of the
Revolving Commitments under this Section is subject to the following conditions
precedent: (w) no Default or Event of Default shall exist on the effective date
of such increase, (x) the representations and warranties made or deemed made by
the Borrower and any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
(y) payment of any and all Fees required in connection with such increased
Revolving Commitments, and (z) the Administrative Agent shall have received each
of the following, in form and substance reasonably satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase and (B) all partnership or other necessary action taken by each
Guarantor authorizing the guaranty of such increase; and (ii) an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

60



--------------------------------------------------------------------------------

and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) to the extent requested by the applicable
Lender, a new Revolving Note executed by the Borrower, payable to such new
Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments. In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section 2.15(a), any
Revolving Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

(b) Term Commitments. The Borrower shall have the right, exercisable up to four
(4) times, to request increases in the aggregate amount of the Term Commitments
by providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided that after giving effect to any and all such
increases the aggregate amount of the Term Commitments shall not exceed Six
Hundred and Twenty Million Dollars ($620,000,000). Each such increase in the
Term Commitments shall be in the amount of $15,000,000 or a higher integral
multiple of $5,000,000 (or, in each case, such lesser amount as the Borrower and
the Administrative Agent may agree in writing). The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Term Commitments, including decisions as to the selection
of the existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Term Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders and
the Fees to be paid for such increased Term Commitments; provided, that, the
consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) shall be required for all banks, financial institutions and
institutional lenders that agree to provide any such increase in the event the
consent of the Borrower would be required if such bank, financial institution or
institutional lender were to become a Lender pursuant to
Section 13.5(b)(iii)(A). No Lender shall be obligated in any way whatsoever to
increase its Term Commitment or provide a new Term Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b). If a new Term Lender becomes a party to this
Agreement, or if any existing Term Lender is increasing its Term Commitment,
such Lender shall on the date it becomes a Term Lender hereunder (or in the case
of an existing Term Lender, increases its Term Commitment) (and as a condition
thereto) purchase from the other Term Lenders its Term Commitment Percentage
(determined with respect to the Term Lenders’ respective Term Commitments and
after giving effect to the increase of Term Commitments) of any outstanding Term
Loans, by making available to the Administrative Agent for the account of such
other Term Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Term Loans to be purchased by such Lender,
plus (B) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Term Loans. The Borrower shall pay to
the Term Lenders amounts payable, if any, to such Lenders under Section 5.4 as a
result of the prepayment of any such Loans. Effecting

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

61



--------------------------------------------------------------------------------

the increase of the Term Commitments under this Section is subject to the
following conditions precedent: (w) no Default or Event of Default shall exist
on the effective date of such increase, (x) the representations and warranties
made or deemed made by the Borrower and any other Loan Party in any Loan
Document to which such Loan Party is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, (y) payment of any and all Fees
required in connection with such increased Term Commitments, and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all partnership or other necessary
action taken by the Borrower to authorize such increase and (B) all partnership
or other necessary action taken by each Guarantor authorizing the guaranty of
such increase; and (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and (iii) to
the extent requested by the applicable Lender, a new Term Note executed by the
Borrower, payable to such new Lenders and replacement Term Notes executed by the
Borrower, payable to any existing Term Lenders increasing their Term
Commitments, in the amount of such Lender’s Term Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the Term
Commitments. In connection with any increase in the aggregate amount of the Term
Commitments pursuant to this Section 2.15(b), any Term Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent its name, address, tax identification number
and/or such other information as shall be necessary for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

Section 2.16 Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement and Rate Management Agreement.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

62



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.,
New York City time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day that is not a Business Day such date
shall be extended to the next succeeding Business Day (unless, in the case of
payment of interest on a LIBOR Loan, such next succeeding Business Day is the
first Business Day of a calendar month, in which case such payment shall be made
on the next preceding Business Day) and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from the date such amount is distributed to it to the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1A(a), 2.2(d) and 2.2(e) shall be made by the
Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
3.5(c) and the first sentence of 3.5(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.11(a) shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

63



--------------------------------------------------------------------------------

immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with such respective Revolving Commitments; (c) each payment of
interest on Revolving Loans (excluding additional interest pursuant to
Section 5.1(b)) shall be made for the account of the Revolving Lenders pro rata
in accordance with the amounts of interest on such Revolving Loans then due and
payable to the respective Lenders; (d) the Conversion and Continuation of
Revolving Loans of a particular Type (other than Conversions provided for by
Section 5.5) shall be made pro rata among the Revolving Lenders according to the
amounts of their respective Revolving Loans and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous;
and (e) the Revolving Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.2, shall be in accordance with
their respective Revolving Commitment Percentages. Except to the extent
otherwise provided herein: (a) each borrowing from the Term Lenders under
Sections 2.1B(a) and 2.7(d) shall be made by the Term Lenders, each payment of
the fees under Section 3.5(a) shall be made for the account of the Term Lenders,
and each termination or reduction of the amount of the Term Commitments under
Sections 2.11(b) and (c) shall be applied to the respective Term Commitments of
the Term Lenders, pro rata according to the amounts of their respective Term
Commitments; (b) each payment or prepayment of principal of Term Loans shall be
made for the account of the Term Lenders pro rata in accordance with the
respective unpaid principal amounts of the Term Loans held by them, provided
that, subject to Section 3.9, if immediately prior to giving effect to any such
payment in respect of any Term Loans the outstanding principal amount of the
Term Loans shall not be held by the Term Lenders pro rata in accordance with
their respective Term Commitments in effect at the time such Term Loans were
made, then such payment shall be applied to the Term Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Term Loans being held by the Term Lenders pro rata in accordance with
such respective Term Commitments; (c) each payment of interest on Term Loans
(excluding additional interest pursuant to Section 5.1(c)) shall be made for the
account of the Term Lenders pro rata in accordance with the amounts of interest
on such Term Loans then due and payable to the respective Lenders; and (d) the
Conversion and Continuation of Term Loans of a particular Type (other than
Conversions provided for by Section 5.5) shall be made pro rata among the Term
Lenders according to the amounts of their respective Term Loans and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous.

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

64



--------------------------------------------------------------------------------

direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant. To such end, all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
The Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fee and Unused Fee. The Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders:

(i) During the period from the Effective Date until the earlier of (A) the date
of the Ratio Based Pricing Grid Election and (B) the date on which the Revolving
Commitment terminates, a facility fee equal to the daily aggregate amount of the
Revolving Commitments (whether or not utilized) multiplied by a rate per annum
equal to the Applicable Facility Fee. Such fee shall be computed on a daily
basis and payable quarterly in arrears on the first day of each January, April,
July and October during the term of this Agreement and on the date of the Ratio
Based Pricing Grid Election and the date of termination of the Revolving
Commitments. The Borrower acknowledges that the fee payable hereunder is a bona
fide facility fee and is intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrower as described herein and for
no other purposes.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

65



--------------------------------------------------------------------------------

(ii) During the period from the date of the Ratio Based Pricing Grid Election
until the date on which the Revolving Commitment terminates, an unused fee equal
to (x) the sum of the daily amount by which the aggregate amount of the
Revolving Commitments exceeds the sum of (1) the total Revolving Credit
Exposures of all Lenders and (2) the aggregate principal balance of the
Competitive Loans outstanding under this Agreement multiplied by (y) the
applicable per annum unused fee percentage specified in the table below. Such
fee shall be computed on a daily basis and payable quarterly in arrears on the
first day of each January, April, July and October during the term of this
Agreement and on the date of the termination of the Revolving Commitments. The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.

 

Unused Fee

 

Unused Amount

   Unused Fee
Percentage  

Less than or equal to 50% of the aggregate amount of Revolving Commitments

     0.15 % 

Greater than 50% of the aggregate amount of Revolving Commitments

     0.25 % 

(c) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Maturity Date in accordance with Section 2.12, the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a fee for each extension equal to six and one-quarter hundredths of one
percent (0.0625%) of the amount of such Revolving Lender’s Revolving Commitment
(whether or not utilized). Such fee shall be fully earned and due and payable in
full on the date such extension is effective.

(d) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans that are Revolving
Loans multiplied by the daily average Stated Amount of each Letter of Credit for
the period from the date of issuance of such Letter of Credit to (x) the date
such Letter of Credit expires or is cancelled or terminated or (y) the date such
Letter of Credit is drawn in full. In addition to such fees, the Borrower shall
pay to each Issuing Bank solely for its own account, a fronting fee in respect
of each Letter of Credit issued by such Issuing Bank equal to one-eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided, however, in no event shall the aggregate amount of such fee in respect
of any Letter of Credit be less than One Thousand Five Hundred Dollars ($1,500).
The fees provided for in this subsection shall be nonrefundable and payable, in
the case of the fee provided for in the first sentence, in arrears (i) quarterly
on the first day of January, April, July and October, (ii) on the Revolving
Maturity Date, (iii) on the date the Revolving Commitments are terminated

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

66



--------------------------------------------------------------------------------

or reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit. The Borrower shall
pay directly to the applicable Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

Section 3.6 Computations.

All computations of interest for Base Rate Loans determined by reference to the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of interest and Fees
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any Loan that is repaid
on the same day on which it is made shall bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent demonstrable error.

Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4(a)(i) through (iii) and,
with respect to Competitive Loans, in Section 2.3. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

67



--------------------------------------------------------------------------------

Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and Requisite
Facility Lenders and in Section 13.6.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposures with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.2(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

68



--------------------------------------------------------------------------------

share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Article VI were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Disbursements owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Liabilities are held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately following subsection (d)). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees.

(i) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b)(i) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Revolving Commitment Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e). Each Defaulting Lender
shall not be entitled to receive the Fee payable under Section 3.5(b)(ii) for
any period during which that Lender is a Defaulting Lender.

(ii) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(d) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii) (other than the
portion of any such fee payable under such preceding clause (ii)), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank, as applicable, the amount of any
such Fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s Fronting Exposure to such Defaulting Lender that has not
been Cash Collateralized by the Borrower, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

69



--------------------------------------------------------------------------------

(e) Cash Collateral.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
any Issuing Bank (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Letters of Credit issued by such Issuing Bank and outstanding at such
time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce an
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

70



--------------------------------------------------------------------------------

Banks that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
the applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further, that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents for so
long as there still exists a Defaulting Lender.

(f) Defaulting Lender Cure. If (x) with respect to any Revolving Lender, the
Borrower, the Administrative Agent and the Issuing Banks agree in writing that
such Revolving Lender is no longer a Defaulting Lender, and (y) with respect to
any Term Lender, the Borrower and the Administrative Agent agree in writing that
such Term Lender is no longer a Defaulting Lender, then, in either case, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (other than Competitive Loans) or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit (if
applicable) to be held pro rata by the applicable Lenders in accordance with
their respective Revolving Commitment Percentages (determined without giving
effect to the immediately preceding subsection (d)) or Term Commitment
Percentages, as applicable, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure, or all Fronting Exposure has been Cash Collateralized by the Borrower,
after giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans
(other than Competitive Loans) to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5(b). No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitment and Loans
via an assignment subject to and in accordance with the provisions of
Section 13.5(b). In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.5(b), shall pay to the Administrative Agent an
assignment fee in the amount of Seven Thousand Five Hundred Dollars ($7,500).
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Non-Defaulting Lenders.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

71



--------------------------------------------------------------------------------

Section 3.10 Taxes.

(a) Issuing Banks. For purposes of this Section, the term “Lender” includes each
Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

72



--------------------------------------------------------------------------------

Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any amount at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation as Administrative Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

73



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

74



--------------------------------------------------------------------------------

upon the reasonable request of the Borrower or the Administrative Agent), an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

75



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV

INTENTIONALLY OMITTED

ARTICLE V

YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, if any Regulatory Change shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

76



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered (such increases
in costs and reductions in amounts receivable being herein called “Additional
Costs”).

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, unless the
Borrower is timely paying all such Additional Costs, if such Lender so elects by
notice to the Borrower (with a copy to the Administrative Agent) the obligation
of such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR
Loans hereunder shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 5.5 shall apply).

(d) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided that the failure of the Administrative Agent,
an Issuing Bank or any Lender to give such notice shall not release the Borrower
from any of its obligations hereunder, except that, the Borrower shall not be
responsible for such compensation or requirement to make any other payments if
the Borrower is not notified within two hundred seventy (270) days following the
date of the effectiveness or implementation (which may be retroactive, in which
case such 270-day period shall still, for the avoidance of doubt, be measured
from the applicable date of the effectiveness or implementation thereof) by the
applicable Governmental Authority of the Regulatory Change giving rise thereto.
The Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of an Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, an Issuing Bank or a Lender, as the
case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, the applicable Issuing Bank and or the applicable Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Regulatory Change that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

77



--------------------------------------------------------------------------------

Section 5.2 Suspension of LIBOR Loans; Alternate Rate of Interest.

(a) Anything herein to the contrary notwithstanding, if, on or prior to the
determination of the LIBO Rate or the Adjusted LIBO Rate or the LIBOR Daily
Floating Rate for any Interest Period:

(i) the Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) that reasonable and adequate means do not
exist for ascertaining the LIBO Rate or the Adjusted LIBO Rate or the LIBOR
Daily Floating Rate (including because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period;

(ii) the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBO Rate or LIBOR Daily
Floating Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans or
LIBOR Daily Loans as provided herein; or

(iii) the Administrative Agent is advised by the Requisite Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) or reasonably determines (which determination shall be conclusive) that
the relevant rates of interest referred to in the definition of the LIBO Rate or
the LIBOR Daily Floating Rate upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period or LIBOR Daily Loans is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans or
LIBOR Daily Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans or
LIBOR Daily Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

78



--------------------------------------------------------------------------------

a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate and the LIBOR Daily
Floating Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 13.6, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Requisite Lenders stating that such
Requisite Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 5.2(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Notice of Continuation or Notice of Conversion that
requests the conversion of any Revolving Loan to, or continuation of any
Revolving Loan as, a LIBOR Loan or LIBOR Daily Loan shall be ineffective, (y) if
any Notice of Borrowing requests a LIBOR Loan or LIBOR Daily Loan, such Loan
shall be made as an Base Rate Loan and (z) any request by the Borrower for a
Eurodollar Competitive Loan shall be ineffective.

Section 5.3 Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
or LIBOR Daily Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans or LIBOR Daily Loans shall be suspended until such time
as such Lender may again make and maintain LIBOR Loans or LIBOR Daily Loans (in
which case the provisions of Section 5.5 shall be applicable).

Section 5.4 Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including
acceleration) on a date other than the last day of the Interest Period for such
Loan;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

79



--------------------------------------------------------------------------------

(b) any failure by the Borrower for any reason (including the failure of any of
the applicable conditions precedent specified in Section 6.2 to be satisfied but
excluding any suspension of LIBOR Loans under Section 5.2) to borrow a LIBOR
Loan from such Lender on the date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation; or

(c) any failure by the Borrower to borrow any Competitive Loan after accepting
the Competitive Bid to make such Loan.

The amount of compensation payable pursuant to the foregoing subsection (a) or
(b) shall be equal to the then present value of (A) the amount of interest that
would have accrued on such LIBOR Loan for the remainder of the Interest Period
at the rate applicable to such LIBOR Loan, less (B) the amount of interest that
would accrue on the same LIBOR Loan for the same period if LIBOR were set on the
date on which such LIBOR Loan was repaid, prepaid or Converted or the date on
which the Borrower failed to borrow, Convert or Continue such LIBOR Loan, as
applicable, calculating present value by using as a discount rate the LIBO Rate
quoted on such date. Upon the Borrower’s request, the Administrative Agent shall
provide the Borrower with a statement setting forth the basis for requesting
such compensation and the method for determining the amount thereof. Any such
statement shall be conclusive absent manifest error.

Section 5.5 Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or LIBOR Daily Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans or LIBOR Daily Loans
shall be suspended pursuant to Section 5.2 or Section 5.3, then such Lender’s
LIBOR Loans shall be automatically Converted into Base Rate Loans on (x) the
last day(s) of the then current Interest Period(s) for such LIBOR Loans (or, in
the case of a Conversion required by Section 5.3, on such earlier date as such
may be required by Applicable Law) or (y) such date of suspension for such LIBOR
Daily Loan and, unless and until such Lender or the Administrative Agent, as
applicable, gives notice as provided below that the circumstances specified in
Section 5.2 or Section 5.3 that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans or LIBOR Daily Loans shall be applied instead to its Base
Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans or LIBOR Daily Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans or LIBOR Daily Loans shall remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.2 or 5.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans or LIBOR Daily Loans pursuant to this Section no
longer exist (which such Lender or the Administrative Agent, as applicable,
agrees to do promptly upon such circumstances ceasing to exist) at a time when
LIBOR Loans or LIBOR Daily Loans made by other Lenders are outstanding, then
such Lender’s Base

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

80



--------------------------------------------------------------------------------

Rate Loans shall be automatically Converted, (x) on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans or (y) the next
succeeding Business Day for such outstanding LIBOR Daily Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Loans or LIBOR Daily Loans and by such Lender are held pro rata
(as to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 5.6 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.3 but the obligation of the
Requisite Lenders shall not have been suspended under such Section or (c) any
Lender refuses to consent to any amendment, waiver or other modification of any
Loan Document requested by the Borrower that requires the consent of a greater
percentage of the Lenders than the Requisite Lenders or the consent of each
affected Lender, or all Lenders, and such amendment, waiver or other
modification is consented to by the Requisite Lenders, all other affected
Lenders or all other Lenders (as applicable), then, so long as there does not
then exist any Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment and Loans (other than any outstanding Competitive Loans held by it)
to an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans (other than Competitive Loans) then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.2(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b); provided, that the Borrower shall only demand the
Affected Lender to assign its Commitment pursuant to subsection (a) above if
such assignment will result in lower costs for the Borrower at the time of the
assignment. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender, any other Lender or any Titled Agent be obligated in any way whatsoever
to initiate any such replacement or to assist in finding an Eligible Assignee.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including pursuant to Sections 3.10, 5.1 or 5.4) with respect to any
period up to the date of replacement.

Section 5.7 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

81



--------------------------------------------------------------------------------

Section 5.8 Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans (excluding any Applicable Margin) in an amount equal to the amount
of the LIBOR Loans and having a maturity comparable to the relevant Interest
Period; provided that each Lender may fund each of its LIBOR Loans in any manner
it sees fit and the foregoing assumption shall be used only for calculation of
amounts payable under this Article.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the reasonable satisfaction or waiver of the
following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) to the extent requested by the Lenders, a Revolving Note and/or a Term Note
made by the Borrower, payable to each applicable Lender and complying with the
terms of Section 2.10(a);

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of each of (A) Latham & Watkins LLP, counsel to the Borrower and
the other Loan Parties and (B) Ballard Spahr LLP, Maryland counsel to Spirit
REIT, addressed to the Administrative Agent and the Lenders and covering the
matters reasonably required by the Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party by the Secretary of State (or equivalent Governmental
Authority) of the state of formation of each such Loan Party issued as of a
recent date;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

82



--------------------------------------------------------------------------------

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, requests for Letters of Credit, Notices of Conversion and
Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending September 30, 2018;

(x) a completed Disbursement and Rate Management Agreement effective as of the
Agreement Date;

(xi) evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under each of the Existing Credit Agreements shall have been paid
in full and any Liens securing such indebtedness, liabilities or other
obligations have been released;

(xii) copies of all Material Contracts and confirmations relating to Specified
Derivatives Contracts in existence on the Agreement Date;

(xiii) the Fee Letter;

(xiv) evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including the fees and
expenses of counsel to the Administrative Agent, have been paid;

(xv) UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no liens
of record other than Permitted Liens; provided that with respect to county-level
real property searches, such searches may be dated up to six (6) months prior to
the date hereof and cover certain (but not all) Unencumbered Pool Assets as
identified to the Administrative Agent prior to the Agreement Date; and

(xvi) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b) there shall not have occurred any material adverse change in the Borrower’s
financial condition since the date of the most recent quarterly financial
statement filed with the SEC on Form 10-K prior to the date of this Agreement;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

83



--------------------------------------------------------------------------------

(c) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

(d) the Borrower, the other Loan Parties and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound;

(e) (i) the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least 10 days prior to the
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied); and

(f) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 6.2 Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) any
Issuing Bank to issue any Letter of Credit are each subject to the further
conditions precedent that: (a) no Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14 would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, and in the case of the issuance of a Letter of Credit, the
applicable

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

84



--------------------------------------------------------------------------------

Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article VI have been satisfied. Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1 and 6.2 that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Banks and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of Spirit REIT and Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person
and (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Spirit REIT and Borrower and their Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and non-assessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or outstanding securities convertible into, any
additional shares of

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

85



--------------------------------------------------------------------------------

capital stock of any class, or partnership or other ownership interests of any
type in, any such Person. Part II of Schedule 7.1(b), as of the Agreement Date,
correctly sets forth all Unconsolidated Affiliates of the Borrower, including
the correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken, and has caused Spirit REIT to take, all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder. The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
its obligations under each of the Loan Documents to which it is a party in
accordance with its terms and to consummate the transactions contemplated
thereby. The Loan Documents to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of any Loan Party or
(B) any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound, except under this clause (B) as could not reasonably be expected
to have a Material Adverse Effect; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1(f)(i) is, as of the Agreement Date,
a complete and correct listing of all Properties of the Borrower, each other
Loan Party and each other Subsidiary, setting forth, for each such Property the
current occupancy status of such Property and whether such Property is a
Development Asset and, if such Property is a Development Asset, the status of
completion of such Property. Schedule 7.1(f)(ii) is, as of date specified
thereon, a complete and correct listing of all Eligible Assets.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

86



--------------------------------------------------------------------------------

(g) Existing Indebtedness; Total Indebtedness. Part I of Schedule 7.1(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness under
clause (i) of the definition of “Indebtedness” (including all Guarantees in
respect of such Indebtedness) of each of the Borrower, the other Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the passage of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness, except any such defaults or events of default,
which individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. Part II of Schedule 7.1(g) is, as of the Agreement
Date, a complete and correct listing of all Total Indebtedness of the Borrower,
the other Loan Parties and the other Subsidiaries (excluding any Indebtedness
set forth on Part I of such Schedule).

(h) Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Borrower,
the other Loan Parties and the other Subsidiaries that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no material default or material event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.

(i) Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened in writing, nor is there any basis
therefor known to any Loan Party) against or in any other way relating adversely
to or affecting the Borrower, any other Loan Party, any other Subsidiary or any
of their respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of the Loan Documents taken as a whole.
There are no strikes, slow downs, work stoppages or walkouts or other labor
disputes in progress or threatened relating to any Loan Party or any other
Subsidiary, that individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(j) Taxes. All federal and state income tax returns and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed (except for any such
returns the non-filing of which would not result in any material fine or penalty
or would not otherwise reasonably be expected to have a Material Adverse
Effect); and all federal and state income taxes and other material taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment which is at
the time permitted under Section 8.6. As of the Agreement Date, none of the
United States federal income tax returns of the Borrower, any other Loan Party
or any other Subsidiary is under audit. All charges, accruals and reserves on
the books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any material taxes or other governmental charges are in accordance
with GAAP.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

87



--------------------------------------------------------------------------------

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of Spirit REIT and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal years ended on such dates, with the opinion thereon of
Ernst & Young LLP and (ii) the unaudited consolidated balance sheet of Spirit
REIT and its consolidated Subsidiaries for the fiscal quarter ended
September 30, 2018 and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
such date. Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of Spirit REIT and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods. Neither Spirit REIT nor any of its Subsidiaries has
on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.

(l) No Material Adverse Change. Since December 31, 2017, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

(m) Intentionally Omitted.

(n) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

(ii) With respect to any retiree welfare benefit arrangement, all amounts have
been accrued on Spirit REIT’s financial statements in accordance with FASB ASC
715. The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $50,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

88



--------------------------------------------------------------------------------

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement or Plan; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement or Plan; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Spirit
REIT or the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

(o) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than any Loan Document) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(p) Intentionally Omitted.

(q) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940 or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(r) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 10.9 or as otherwise
set forth on Schedule 7.1(s), none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement with any
Affiliate.

(t) Intentionally Omitted.

(u) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are engaged in the business of acquiring, owning,
redeveloping, developing, financing and managing various types of Properties,
together with other business activities incidental thereto.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

89



--------------------------------------------------------------------------------

(v) Intentionally Omitted.

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
and audit adjustments and absence of full footnote disclosure). All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. As of the
Agreement Date, no fact is known to any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders. No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading. As of the Effective Date, to the best knowledge of the
Borrower, the information included in any Beneficial Ownership Certification
provided on or prior to the Effective Date (if any) to any Lender in connection
with this Agreement is true and correct in all respects.

(x) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(y) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or, to the Borrower’s actual knowledge, any director, officer,
employee thereof or any other Affiliate of the Borrower: (i) is a person named
on the list of Specially Designated Nationals or Blocked Persons maintained by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country,

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

90



--------------------------------------------------------------------------------

agency, organization or person; and none of the proceeds from any Loan, and no
Letter of Credit, will be used to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person or in violation of Anti-Corruption Laws; or (iv) is the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom (collectively,
“Sanctions”), or located, organized or resident in a country or territory that
is the subject of Sanctions.

(z) REIT Status. Spirit REIT qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow Spirit REIT to maintain its status as a REIT.

(aa) Unencumbered Pool Assets. Each Unencumbered Pool Asset included in any
calculation of the Unencumbered Asset Value satisfies all of the requirements
set forth in definition of “Eligible Assets.

(bb) Money Laundering Laws. The operations of Spirit REIT and its Subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial record keeping and reporting requirements of the U.S.
Currency and Foreign Transactions Reporting Act of 1977, as amended by the
Patriot Act, and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental or regulatory authorities having
jurisdiction over Spirit REIT or any of its Subsidiaries (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental or regulatory authorities or any arbitrator involving the
Spirit REIT or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the actual knowledge of the Borrower, threatened in writing
which would reasonably be expected to result in a Material Adverse Effect.

(cc) Anti-Corruption Laws. Spirit REIT and its Subsidiaries have conducted their
businesses in compliance in all material respects with Anti-Corruption Laws and
have instituted and maintained, and will continue to comply with, and to
maintain and enforce, reasonable policies and procedures designed to promote and
achieve compliance in all material respects with, such laws. The Company shall
maintain and enforce reasonable policies and procedures with respect to itself
and its Subsidiaries designed to ensure compliance in all material respects with
applicable Money Laundering Laws.

Section 7.2 Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including any such statement made
in or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

91



--------------------------------------------------------------------------------

date on which any extension of the Revolving Maturity Date is effectuated
pursuant to Section 2.12, the date on which any increase of the Revolving
Commitments or Term Commitments is effectuated pursuant to Section 2.15 and at
and as of the date of the occurrence of each Credit Event, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, all Letters of Credit
have expired or been cancelled (without any pending drawing), and all
Obligations (other than Obligations in respect of (i) Specified Derivatives
Contracts and (ii) contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted) are paid
in full, the Borrower shall comply with the following covenants:

Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to maintain or to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2 Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

Section 8.3 Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including all
intellectual property necessary to the conduct of its respective business, and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

92



--------------------------------------------------------------------------------

Section 8.4 Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(u)
and not enter into any line of business not engaged in by Spirit REIT and its
Subsidiaries as of the Agreement Date.

Section 8.5 Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
and each other Loan Party and each other Subsidiary shall maintain, or cause
their respective tenants or borrowers to maintain (provided that the applicable
Loan Party or Subsidiary is named as a loss payee and additional insured
thereunder), insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 8.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all material lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim that (i) is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) in the aggregate with all other such taxes,
assessments, charges, levies and claims (excluding those referred to in the
foregoing clause (i)) does not exceed $5,000,000.

Section 8.7 Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct in all material respects entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent (on behalf of any Lender) to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower),
all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists, with
reasonable prior written notice to the Borrower; provided that notwithstanding
the foregoing, if no Event of Default exists, there shall be no more than one
(1) such inspection in any fiscal year of the Borrower. The Borrower shall be
obligated

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

93



--------------------------------------------------------------------------------

to reimburse the Administrative Agent and the Lenders for their costs and
expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
The Borrower hereby authorizes and instructs its accountants to discuss the
financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Administrative Agent or any Lender so long as an officer of the
Borrower has the opportunity to be present for such discussions.

Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of Revolving Loans only (a) for the payment
of pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures, equity
investments and the repayment of Indebtedness of Spirit REIT and its
Subsidiaries; and (d) to provide for the general working capital needs of Spirit
REIT and its Subsidiaries and for other general corporate purposes of Spirit
REIT, the Borrower and its Subsidiaries. The Borrower shall only use Letters of
Credit for the same purposes for which it may use the proceeds of Loans. The
Borrower will use the proceeds of Term Loans only to repay existing Indebtedness
under the term loan evidenced by the Existing Credit Agreements. The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. The Borrower and the other Loan Parties shall
comply with Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

Section 8.9 Environmental Matters.

Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws; (ii) the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws; (iii) the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, enter into agreements requiring each of
their respective tenants or borrowers to promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals, including, to the extent
required to comply with all Environmental Laws, actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws, or in the case of vacant properties, the Borrower and each
other Loan Party and each other Subsidiary to take such action itself; and
(iv) the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, enter into agreements requiring each of their respective tenants
or borrowers to promptly take all actions necessary to prevent the imposition of
any Liens (other than Permitted Liens) on any of their respective properties
arising out of or related to any Environmental Laws, or in the case of vacant
properties, the Borrower and each other Loan Party and each other Subsidiary to
take such action itself. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

94



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions of this
Agreement and the other Loan Documents.

Section 8.11 Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract, except for any non-performance or
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.

Section 8.12 REIT Status.

The Borrower shall cause Spirit REIT to maintain its status as, and continue to
qualify as, a REIT.

Section 8.13 Exchange Listing.

The Borrower shall cause Spirit REIT to maintain at least one (1) class of
common shares of Spirit REIT having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System.

Section 8.14 Guarantors.

(a) The Borrower shall (within the time period specified in the following
subsection (b), if applicable) cause Spirit REIT and each Material Subsidiary
(other than an Excluded Subsidiary) that meets the following conditions to be a
party to the Guaranty: (i) such Material Subsidiary becomes obligated in respect
of any Indebtedness for borrowed money or Capitalized Lease Obligations of
Spirit REIT or the Borrower or (ii) (A) such Material Subsidiary owns an
Unencumbered Pool Asset and (B) such Material Subsidiary, or any Subsidiary that
directly or indirectly owns any Equity Interest in such Material Subsidiary, has
incurred, acquired or suffered to exist any Indebtedness for borrowed money or
Capitalized Lease Obligations other than Nonrecourse Indebtedness; provided that
one or more Subsidiaries that have, or have a parent company that has,
Indebtedness described above in this clause (B) shall not be required to be a
party to the Guaranty so long as the aggregate amount of all such Indebtedness
of all such Subsidiaries does not exceed $25,000,000.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

95



--------------------------------------------------------------------------------

(b) Within five (5) Business Days after any Person becomes a Subsidiary that is
required to be a party to the Guaranty pursuant to the foregoing subsection (a)
(whether as a result of the acquisition or creation thereof, such Person ceasing
to be an Excluded Subsidiary, the addition of a Property to the Unencumbered
Pool that is owned by such Person or otherwise), the Borrower shall deliver to
the Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Person and (ii) the items that would have been delivered under subsections
(iv) through (viii) and (xvii) of Section 6.1(a) and under Section 6.1(e) if
such Person had been a Material Subsidiary on the Agreement Date.

(c) If any Person that is a party to the Guaranty (other than Spirit REIT)
ceases to be required to be a Guarantor in accordance with subsection (a) above,
the Borrower may request that such Person be released from the Guaranty. Such
release shall be granted so long as (i) no Default or Event of Default exists
and (ii) all representations and warranties continue to be accurate in all
material respects, except to extent such representations and warranties are
qualified by materiality, in which case such representations and warranties
shall continue to be accurate in all respects.

ARTICLE IX

INFORMATION

Until the Commitments have expired or been terminated, all Letters of Credit
have expired or been cancelled (without any pending drawing), and all
Obligations (other than Obligations in respect of (i) Specified Derivatives
Contracts and (ii) contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted) are paid
in full, the Borrower shall furnish to the Administrative Agent for distribution
to each of the Lenders:

Section 9.1 Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-Q with the SEC (but in no event later than forty-five (45) days
after the end of each of the first, second and third fiscal quarters of Spirit
REIT, the unaudited consolidated financial statements of Spirit REIT and its
Subsidiaries (including a consolidated balance sheet, income statement and
statement of cash flows) as at the end of such period and setting forth in each
case in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by a
Responsible Officer of Spirit REIT, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects (except, for the lack of
footnotes and subject to normal year-end and audit adjustments), the
consolidated financial position of Spirit REIT and its Subsidiaries as at the
date thereof and the results of operations for such period.

Section 9.2 Year-End Statements.

As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-K with the SEC (but in no event later than ninety (90) days
after the end of each fiscal year of Spirit REIT), the audited consolidated
financial statements of Spirit REIT and its Subsidiaries (including a
consolidated balance sheet, income statement and statement of cash flows) as at
the end of such fiscal year setting forth in comparative form the figures as at
the end of and for the previous fiscal year, all of which shall be (a) certified
by the chief executive officer or chief financial officer of Spirit REIT, in his
or her opinion, to present fairly, in accordance with GAAP

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

96



--------------------------------------------------------------------------------

and in all material respects, the financial position of Spirit REIT and its
Subsidiaries as at the date thereof and the result of operations for such
period, and (b) accompanied by the report thereon of Ernst & Young LLP or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose report shall not be
subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit.

Section 9.3 Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit L (a “Compliance
Certificate”) executed on behalf of the Borrower by a Responsible Officer of
Spirit REIT (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, (i) the calculations required to
establish whether Spirit REIT was in compliance with the covenants contained in
Section 10.1 and (ii) a list of all assets included in calculations of
Unencumbered Asset Value of the Unencumbered Pool Assets and whether any such
assets have been added or removed from such calculation since the previous list
delivered to Administrative Agent; (b) stating that, to his or her knowledge, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred and the steps being
taken by the Borrower with respect to such event, condition or failure; and
(c) setting forth a statement of newly acquired Properties, including the Net
Operating Income, cost and mortgage debt, if any, of each such Property.

Section 9.4 Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
Spirit REIT or its Board of Directors by its independent public accountants,
including any management report;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

(c) Intentionally Omitted;

(d) Intentionally Omitted;

(e) Intentionally Omitted;

(f) Intentionally Omitted;

(g) Intentionally Omitted;

(h) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

97



--------------------------------------------------------------------------------

(i) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;

(j) Promptly following Administrative Agent’s request, copy of any amendment to
the certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents of the Borrower, any other
Loan Party or any other Subsidiary;

(k) Prompt notice of (i) any change in the senior management of Spirit REIT, the
Borrower, any other Loan Party or any other Subsidiary, (ii) any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary or (iii) the
occurrence of any other event which, in the case of any of the immediately
preceding clauses (i) through (iii), has had, or could reasonably be expected to
have, a Material Adverse Effect;

(l) Prompt notice of the occurrence of (i) any Default under any of the Loan
Documents, or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

(m) Intentionally Omitted;

(n) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(o) Intentionally Omitted;

(p) Together with delivery of each Compliance Certificate, notice of the
acquisition, incorporation or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof and whether
such Subsidiary is a Wholly Owned Subsidiary of the Borrower and/or Spirit REIT,
in each case, in respect of any such Subsidiary acquired, incorporated or
created during the fiscal period to which such Compliance Certificate relates;

(q) Intentionally Omitted;

(r) Promptly, upon any change in Spirit REIT’s Credit Rating, a certificate
stating that Spirit REIT’s Credit Rating has changed and the new Credit Rating
that is in effect;

(s) Intentionally Omitted;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

98



--------------------------------------------------------------------------------

(t) Promptly upon occurrence written notice of any of the following if the
occurrence could reasonably be expected to have a Material Adverse Effect:
(i) receipt by the Borrower, any Loan Party or any other Subsidiary of notice
that any violation of or noncompliance with any Environmental Law has or may
have been committed or is threatened and that the notice recipient may be
liable; (ii) receipt by the Borrower, any Loan Party or any other Subsidiary of
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) receipt by the Borrower, any Loan Party or any other Subsidiary of notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) receipt by the Borrower, any
Loan Party or any other Subsidiary of notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim;

(u) prompt notice of any change in the information provided in the Beneficial
Ownership Certification (if any) delivered to any Lender that would result in a
change to the list of beneficial owners identified in such certification; and

(v) From time to time and promptly upon each request, (i) such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request, which information may upon the
Borrower’s written request be subject to a customary agreement regarding
confidential treatment to the extent not publically made available by Spirit
REIT or its Subsidiaries and (ii) such other information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, if applicable.

Section 9.5 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower); provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Banks)
pursuant to Article II and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications; provided, further, that notwithstanding anything to the contrary
herein, information required to be delivered pursuant to Sections 9.1, 9.2,
9.4(b), 9.4(f) and 9.4(m) shall be deemed to have been delivered on the date on
which (i) such information is actually available for review by the Lenders and
(ii) is posted by the Borrower on the Borrower’s website and Administrative
Agent is provided notice of same or on the SEC’s website at http://www.sec.gov.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

99



--------------------------------------------------------------------------------

documents or the documents become available on a commercial website and the
Administrative Agent or the Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 11:00 a.m., New York City
time on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

(c) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(d) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(e) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

100



--------------------------------------------------------------------------------

APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY TITLED AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(f) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(g) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(h) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

Section 9.6 Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”; provided that any
Information Materials that are not designated as Public Information or Private
Information shall be considered Private Information.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

101



--------------------------------------------------------------------------------

Section 9.7 USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities that open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

ARTICLE X

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated, all Letters of Credit
have expired or been cancelled (without any pending drawing), and all
Obligations (other than Obligations in respect of (i) Specified Derivatives
Contracts and (ii) contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted) are paid
in full, the Borrower shall comply, or cause Spirit REIT to comply, with the
following covenants:

Section 10.1 Financial Covenants.

(a) Ratio of Total Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Total Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.60 to 1.00 as of the last day of any
fiscal quarter.

(b) Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA of Spirit REIT and its Subsidiaries for any fiscal
quarter to (ii) Fixed Charges of Spirit REIT and its Subsidiaries for such
fiscal quarter to be less than 1.50:1.00 as of the last day of such fiscal
quarter.

(c) Ratio of Secured Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Secured Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.50:1.00 at any time.

(d) Ratio of Unencumbered NOI to Unsecured Interest Expense. The Borrower shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense of Spirit REIT and its Subsidiaries for such
fiscal quarter to be less than 1.75:1.00 as of the last day of such fiscal
quarter.

(e) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Spirit REIT and its
Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60:1.00 as of the last
day of any fiscal quarter.

(f) [Reserved].

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

102



--------------------------------------------------------------------------------

(g) Dividends and Other Restricted Payments. During the existence of any Event
of Default, Spirit REIT and the Borrower shall not, and shall not permit any of
their respective Subsidiaries to, declare or make any Restricted Payment other
than: (i) cash distributions by the Borrower and Subsidiaries of Spirit REIT to
the respective equity owners thereof and (ii) cash distributions by Spirit REIT
to its shareholders necessary to remain in compliance with Section 8.12 and to
avoid the imposition of excise taxes under Section 4981 of the Internal Revenue
Code, provided that the chief financial officer or treasurer of Spirit REIT
delivers to Administrative Agent, prior to any such distribution, a detailed
certificate evidencing such necessary minimum amount. If a Default or Event of
Default specified in Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f)
shall exist, or if as a result of the occurrence of any other Event of Default
any of the Obligations have been accelerated pursuant to Section 11.2.(a),
Spirit REIT and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, make any Restricted Payments to any Person other
than cash distributions by the Borrower and Subsidiaries of Spirit REIT to the
respective equity owners thereof, provided such equity owners are Loan Parties.

Section 10.2 Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Asset or any direct or indirect ownership interest of the
Borrower or Spirit REIT in any Person owning any Unencumbered Pool Asset, now
owned or hereafter acquired, except for Permitted Liens (but not Permitted Liens
described in clause (g) of such definition) or (b) permit any Unencumbered Pool
Asset or any direct or indirect ownership interest of the Borrower or Spirit
REIT in any Person owning an Unencumbered Pool Asset, to be subject to a
Negative Pledge, except for any Negative Pledge contained in (i) the Term Loan
Agreement (and the provisions thereof) or (ii) any other agreement (or provision
thereof) in favor of the holders of Indebtedness that is pari passu with the
Obligations on terms no more onerous in any material respect than those set
forth in this Agreement. Prior to securitization, the Borrower shall not, and
shall not permit any Warehouse Entity to, (a) create, assume, incur, permit or
suffer to exist any Lien on any asset of such Warehouse Entity or any direct or
indirect ownership interest of the Borrower or Spirit REIT in any Person owning
such asset, now owned or hereafter acquired, except for Permitted Liens (but not
Permitted Liens described in clause (g) of such definition) or (b) permit any
asset of such Warehouse Entity or any direct or indirect ownership interest of
the Borrower or Spirit REIT or in any Person owning such asset, to be subject to
a Negative Pledge, except for any Negative Pledge contained in (i) the Term Loan
Agreement (and the provisions thereof) or (ii) any other agreement (or provision
thereof) in favor of the holders of Indebtedness that is pari passu with the
Obligations on terms no more onerous in any material respect than those set
forth in this Agreement.

Section 10.3 Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than (i) a Warehouse Entity following securitization pursuant
to the terms of the securitization documents or (ii) an Excluded Subsidiary
holding title assets subject to Secured Indebtedness pursuant to the terms of
the Secured Indebtedness documents), to create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

103



--------------------------------------------------------------------------------

Subsidiary’s capital stock or other equity interests owned by the Borrower or
any Subsidiary; (b) pay any Indebtedness owed to the Borrower or any Subsidiary;
(c) make loans or advances to the Borrower or any Subsidiary; or (d) transfer
any of its property or assets to the Borrower or any Subsidiary; other than
(i) with respect to clauses (a) through (d) those encumbrances or restrictions
(x) contained in any Loan Document or (y) contained in any other agreement that
evidences Unsecured Indebtedness containing encumbrances or restrictions on the
actions described above that are substantially similar to or less restrictive
than those contained in the Loan Documents or, (ii) with respect to clause (d),
(x) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale, or
relating to Secured Indebtedness secured by a Lien on assets that Spirit REIT,
the Borrower, any other Loan Party or any other Subsidiary may create, incur,
assume, or permit or suffer to exist and as permitted by the Loan Documents;
provided that in any such case, the restrictions apply only to the Subsidiary or
the assets that are the subject of such sale or Lien, as the case may be or
(y) customary provisions restricting assignment of any agreement entered into by
Spirit REIT, the Borrower, any other Loan Party or any other Subsidiary in the
ordinary course of business.

Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) merge or consolidate with another Person; (b) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution);
(c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided that:

(i) any Subsidiary may merge with a Loan Party so long as the survivor is or
becomes a Loan Party;

(ii) any Subsidiary (A) may sell, transfer or dispose of its assets to a Loan
Party or (B) that is not a Loan Party may sell, transfer or dispose of its
assets to another Subsidiary;

(iii) a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Asset) and any Subsidiary that is not (and is not required to
be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;

(iv) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

104



--------------------------------------------------------------------------------

stock or other securities of Subsidiaries) to any other Person, so long as, in
each case, (1) the Borrower shall have given the Administrative Agent and the
Lenders at least five (5) Business Days prior written notice of such
consolidation, merger, acquisition, Investment, sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including a Default or Event of Default resulting from a breach of Section 10.1;
(3) in the case of a consolidation or merger involving the Borrower, the
Borrower shall be the survivor thereof; (4) in the case of a consolidation or
merger involving a Loan Party (other than the Borrower) that owns an
Unencumbered Pool Asset, such Loan Party shall be the survivor thereof or the
survivor thereof shall immediately become a Loan Party, and (4) at the time the
Borrower gives notice pursuant to clause (1) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties with the terms and conditions of
this Agreement and the other Loan Documents, including the financial covenants
contained in Section 10.1, after giving effect to such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; and

(v) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

Section 10.5 Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

Section 10.6 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.7 Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent, the Issuing Banks or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

105



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of any Loan Party or other Subsidiary in any
Material Contract that could reasonably be expected to have a Material Adverse
Effect or permit any Material Contract to be canceled or terminated prior to its
stated maturity if doing so could reasonably be expected to have a Material
Adverse Effect. For the avoidance of doubt, any Material Contract that
constitutes Indebtedness may be refinanced, replaced, repaid or otherwise
modified prior to its stated maturity.

Section 10.8 Subordinated Debt Prepayments; Amendments.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, prepay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt prior to the
originally scheduled maturity date thereof or otherwise redeem or acquire for
value any Subordinated Debt, in each case, other than as expressly permitted
pursuant to the applicable subordination provisions. Further, except as
expressly permitted pursuant to the applicable subordination provisions, the
Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend or modify, or permit the amendment or modification of, any
agreement or instrument evidencing any Subordinated Debt where such amendment or
modification provides for the following or which has any of the following
effects:

(a) increases the rate of interest accruing on such Subordinated Debt;

(b) increases the amount of any scheduled installment of interest, or shortens
the date on which any such installment of interest becomes due;

(c) shortens the weighted average life to maturity of such Subordinated Debt;

(d) increases the principal amount of such Subordinated Debt, unless after
giving effect to such increase in principal amount, no Event of Default shall
exist;

(e) amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary than the provisions of the Loan Documents;

(f) provides for the payment of additional fees or the increase in existing
fees; and/or

(g) otherwise could reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders.

Section 10.9 Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1(s) or (b) pursuant to the reasonable requirements of the business
of the Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

106



--------------------------------------------------------------------------------

Section 10.10 Environmental Matters.

Except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower shall not, and shall not permit any other Loan Party, any
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from any of the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment. Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.

Section 10.11 Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than (i) Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary and (ii) any agreement, commitment or arrangement for the
sale of Equity Interests issued by Spirit REIT at a future date that could be
discharged solely by (x) delivery of Spirit REIT’s Equity Interests, or,
(y) solely at Spirit REIT’s option made at any time, payment of the cash value
of such Equity Interests at the time, irrespective of the form or duration of
such agreement, commitment or arrangement.

Section 10.12 Sanctions, Anti-Corruption, Anti-Money Laundering.

Spirit REIT and its Subsidiaries shall not, directly or indirectly, use the
proceeds of any borrowing or proceeds of any other extension of credit hereunder
or lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity (i) for any purpose
that to the actual knowledge of the Borrower would violate Anti-Corruption Laws;
(ii) to the actual knowledge of the Borrower, would fund any activities of or
business with any individual or entity that, at the time of such funding, is
(A) the subject of Sanctions or (B) in any Sanctioned Country, in each case in
violation in any material respect of any Sanctions; or (iii) in any other manner
that to the actual knowledge of Borrower will result in a material violation by
any individual or entity (including any individual or entity participating in
the financing transaction contemplated by this Agreement, whether as a Lender,
Titled Agent, Administrative Agent or otherwise) of any Sanctions.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

107



--------------------------------------------------------------------------------

ARTICLE XI

DEFAULT

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any Loan Party shall fail to pay (i) any
amount due on the applicable Maturity Date, (ii) any principal of any of the
Loans or any Reimbursement Obligation when due (whether upon demand, at
maturity, by reason of acceleration or otherwise) under this Agreement or any of
the other Loan Documents, or (iii) any interest or any other amount due (whether
upon demand, at maturity, by reason of acceleration or otherwise) under this
Agreement, any other Loan Document within five (5) Business Days of the same
being due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article IX or Article X (other than Section 10.5, Section 10.9, Section 10.10 or
10.12); or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document
(including in Section 10.5, Section 10.9, Section 10.10 or 10.12) to which it is
a party and not otherwise mentioned in this Section, and in the case of this
subsection (b)(ii) only, such failure shall continue for a period of thirty
(30) days after the earlier of (x) the date upon which a Responsible Officer of
the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

(d) Indebtedness Cross Default.

(i) Spirit REIT, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of (1)
$75,000,000 or more with respect to recourse Indebtedness, and/or (2)
$250,000,000

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

108



--------------------------------------------------------------------------------

or more with respect to Nonrecourse Indebtedness (“Material Indebtedness”);
provided, that notice from the Borrower of the intent to execute a deed-in-lieu
of foreclosure (or otherwise deliver the collateral securing the facility to
lender), judicial foreclosure or other similar satisfaction of such Nonrecourse
Indebtedness shall be a cure to such Event of Default; or

(ii) Subject to the proviso at the end of clause (d)(i) above, (x) the maturity
of any Material Indebtedness shall have been accelerated in accordance with the
provisions of any indenture, contract or instrument evidencing, providing for
the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof; or

(iii) Subject to the proviso at the end of clause (d)(i) above, any other event
shall have occurred and be continuing which, with or without the passage of
time, the giving of notice, or otherwise, would permit any holder or holders of
any Material Indebtedness, any trustee or agent acting on behalf of such holder
or holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity.

(e) Voluntary Bankruptcy Proceeding. Spirit REIT, the Borrower or any Material
Subsidiary (other than an Excluded Subsidiary) shall: (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Spirit REIT, the Borrower or any Material Subsidiary (other
than an Excluded Subsidiary) in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

109



--------------------------------------------------------------------------------

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief (other than those related to actions contemplated
by the proviso to clause (d)(i) above) shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of sixty (60) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Borrower, any other Loan Party or any other Subsidiary, $75,000,000, or
(B) in the case of an injunction or other non-monetary relief, such injunction
or judgment or order could reasonably be expected to have a Material Adverse
Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $75,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days.

(j) ERISA. Any ERISA Event shall have occurred that results or could reasonably
be expected to result in liability to Spirit REIT or the Borrower aggregating in
excess of $75,000,000; or (ii) the “benefit obligation” of all Plans exceeds the
“fair market value of plan assets” for such Plans by more than $75,000,000, all
as determined, and with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five (35%) of the total voting power of the then
outstanding voting stock of Spirit REIT (other than (A) those mutual funds or
other similar entities permitted by Spirit REIT to do so under pass-through
interpretation of their equity ownership or (B) those which do not receive the
contractual rights to appoint directors of Spirit REIT in connection with the
acquisition of voting stock (including for this purpose stock convertible to
voting stock or any combination thereof), unless such right is obtained in
connection with a merger or acquisition resulting in such person or group
receiving the right (directly or indirectly) to appoint a majority of the board
of directors of Spirit REIT);

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

110



--------------------------------------------------------------------------------

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such twelve (12) month
period constituted the Board of Directors of Spirit REIT (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of Spirit REIT was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Spirit REIT then in office;

(iii) Spirit REIT ceases to own and control, directly or indirectly, at least
fifty-one percent (51%) of the outstanding Equity Interests of the Borrower; or

(iv) Spirit REIT or a Wholly Owned Subsidiary of Spirit REIT ceases to be the
sole general partner of the Borrower or ceases to have the sole and exclusive
power to exercise all management and control over the Borrower.

Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account, and (C) all of the other Obligations, including the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties, and (2) the Commitments and the obligation
of the Issuing Banks to issue Letters of Credit hereunder, shall all immediately
and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties, and (2) terminate the Commitments and the obligation
of the Issuing Banks to issue Letters of Credit hereunder.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

111



--------------------------------------------------------------------------------

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e) Remedies in Respect of Specified Derivatives Contracts. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) in the
case of a Specified Derivatives Provider, to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) in the case of a Specified Derivatives Provider, to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) in the case of a Specified Derivatives
Provider, to set off or proceed against deposit account balances, securities
account balances and other property and amounts held by such Specified
Derivatives Provider and (d) to prosecute any legal action against the Borrower,
any Loan Party or other Subsidiary to enforce or collect net amounts owing to
such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.

Section 11.3 Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1(e) and (f), the
Commitments and the obligation of the Issuing Banks to issue Letters of Credit
shall immediately and automatically terminate.

Section 11.4 Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

112



--------------------------------------------------------------------------------

proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

(a) to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, and each Issuing Bank in
its capacity as such, ratably among the Administrative Agent and the Issuing
Banks in proportion to the respective amounts described in this clause
(a) payable to them;

(b) to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

(c) [reserved];

(d) to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

(e) [reserved];

(f) to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

(g) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

113



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

Section 11.6 Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the applicable Issuing Bank as provided
herein. Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

114



--------------------------------------------------------------------------------

(e) So long as no Default exists, and to the extent amounts on deposit in or
credited to the Letter of Credit Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Administrative Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower within ten (10) Business Days after the Administrative Agent’s receipt
of such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such amount of the credit balances in the
Letter of Credit Collateral Account as exceeds the aggregate amount of Letter of
Credit Liabilities at such time. Upon the expiration, termination or
cancellation of an Extended Letter of Credit for which the Revolving Lenders
reimbursed (or funded participations in) a drawing deemed to have occurred under
the fourth sentence of Section 2.2(b) for deposit into the Letter of Credit
Collateral Account but in respect of which the Revolving Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Revolving Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Revolving Lenders in
respect of such Extended Letter of Credit, against receipt but without any
recourse, warranty or representation whatsoever. When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 11.7 Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

115



--------------------------------------------------------------------------------

Section 11.8 Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 11.9 Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and each of the other Loan Documents,
of the Specified Derivatives Providers under the Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Banks, the Lenders,
the Specified Derivatives Providers may be selective and no failure or delay by
any such Lender Party in exercising any right shall operate as a waiver of it,
nor shall any single or partial exercise of any power or right preclude its
other or further exercise or the exercise of any other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) an Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Bank) hereunder
or under the other Loan Documents, (iii) any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

116



--------------------------------------------------------------------------------

ARTICLE XII

THE ADMINISTRATIVE AGENT

Section 12.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including enforcement or
collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided that, notwithstanding anything in
this Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

117



--------------------------------------------------------------------------------

Section 12.2 Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender and/or a Specified Derivatives Provider, as the case may be, under
this Agreement, any other Loan Document and/or any Specified Derivatives
Contract, as the case may be, as any other Lender and/or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Borrower, any other Loan Party or any other Affiliate thereof as if it
were any other bank and without any duty to account therefor to the Issuing
Banks, the other Lenders or any Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower, any other Loan Party or any other Subsidiary for services in
connection with this Agreement, any Specified Derivatives Contract, or otherwise
without having to account for the same to the Issuing Banks, the other Lenders
or any Specified Derivatives Providers. The Issuing Banks and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

Section 12.3 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such requested determination,
consent or approval; provided that, any such deemed approval or consent:
(i) shall be effective against a Lender only if the written notice to such
Lender was sent to no fewer than two (2) persons at such Lender in an envelope
marked “PRIORITY” and contained a bold-faced, conspicuous (in a font size that
is not less than fourteen (14)) legend at the top of the first page thereof
stating “NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE SPIRIT REALTY, L.P.
CREDIT AGREEMENT FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS
DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED” and (ii) shall not apply to
any matter requiring such Lender’s consent under Section 13.6(b) hereof; it
being expressly agreed that such matters shall in no event be the subject of
deemed approval or consent.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

118



--------------------------------------------------------------------------------

Section 12.4 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default unless the Administrative Agent has received notice from
a Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default and stating that such notice is a “notice of default.”
If any Lender (excluding the Lender which is also serving as the Administrative
Agent) becomes aware of any Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 12.5 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, any Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or any Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders Parties in any such collateral; (d) shall have any liability in respect
of any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

119



--------------------------------------------------------------------------------

Section 12.6 Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided that no Lender
shall be liable for any portion of such Indemnifiable Amounts to the extent
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, further, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share (determined as of
the time that the applicable reimbursement is sought) of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws, including, without
duplication, any amount required to be paid by the Borrower under Sections 13.2
or 13.9. Such out-of-pocket expenses (including counsel fees) shall be advanced
by the Lenders on the request of the Administrative Agent notwithstanding any
claim or assertion that the Administrative Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Administrative
Agent that the Administrative Agent will reimburse the Lenders if it is actually
and finally determined by a court of competent jurisdiction that the
Administrative Agent is not so entitled to indemnification. The agreements in
this Section shall survive the payment of the Loans and all other Obligations
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

120



--------------------------------------------------------------------------------

Section 12.7 Lender Credit Decision, Etc.

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and each Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

Section 12.8 Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation,

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

121



--------------------------------------------------------------------------------

then the current Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further, that such Lenders and
such Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or each Issuing Bank were itself
the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank by the Lender
then acting as Administrative Agent (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(i) the Resigning Lender shall be discharged from all duties and obligations of
an Issuing Bank hereunder and under the other Loan Documents and (ii) any
successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as Issuing Banks outstanding at
the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XII shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

Section 12.9 Titled Agents.

Each of the Arrangers, Syndication Agents, Documentation Agents and Managing
Agents (each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, any Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

122



--------------------------------------------------------------------------------

Section 12.10 Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

Section 12.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

123



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, any Arranger or any
other Titled Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

(c) The Administrative Agent, each Arranger and each other Titled Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Notices.

Unless otherwise provided herein (including as provided in Section 9.5),
communications provided for hereunder shall be in writing and shall be mailed,
telecopied, or delivered as follows:

If to the Borrower:

Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201

Attention: Carl Wade

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

124



--------------------------------------------------------------------------------

with copies to:

Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201

Attention: Rochelle Thomas

and

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention: Brad Kotler

Telephone Number: (312) 876-7651

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 7th Floor

Chicago, IL 60603-2003

Attention: Josh Talley

Telecopy Number: (312) 732-1453

Telephone Number: (312) 233-2257

    with a copy to:

JPMorgan Chase Bank, N.A.

Chase Tower, 20th Floor

201 N. Central

Phoenix, AZ 85004

Attention: Ryan Dempsey

Telecopy Number: (602) 221-1372

Telephone Number: (602) 221-2117

If to the Administrative Agent under Article II:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 7th Floor

Chicago, IL 60603-2003

Attention: Josh Talley

Telecopy Number: (312) 732-1453

Telephone Number: (312) 233-2257

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

125



--------------------------------------------------------------------------------

If to JPMorgan Chase Bank, N.A. as an Issuing Bank:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 7th Floor

Chicago, IL 60603-2003

Attention: Josh Talley

Telecopy Number: (312) 732-1453

Telephone Number: (312) 233-2257

    with a copy to:

JPMorgan Chase Bank, N.A.

Chase Tower, 20th Floor

201 N. Central

Phoenix, AZ 85004

Attention: Ryan Dempsey

Telecopy Number: (602) 221-1372

Telephone Number: (602) 221-2117

If to any other Lender or Issuing Bank:

To such Lender’s or Issuing Bank’s address or telecopy number as set forth in
the applicable Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) Business Days after
the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided that, in the case of the immediately preceding clauses (i),
(ii) and (iii), non-receipt of any communication as of the result of any change
of address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

126



--------------------------------------------------------------------------------

Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable, documented (i.e., invoiced to Borrower by Administrative Agent),
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable and documented (i.e.,
invoiced to the Borrower by Administrative Agent) fees and disbursements of
counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion in calculations of the Unencumbered Pool and the Administrative
Agent’s other activities under Article IV and the reasonable and documented
(i.e., invoiced to the Borrower by the applicable party) fees and disbursements
of counsel to the Administrative Agent relating to all such activities, (b) to
pay or reimburse each Issuing Bank for all reasonable, documented (i.e.,
invoiced to the Borrower by such Issuing Bank) expenses incurred by such Issuing
Bank in connection with the issuance, amendment, extension, reinstatement or
renewal of any Letter of Credit or any demand for payment thereunder, (c) to pay
or reimburse the Administrative Agent, the Issuing Banks and the Lenders for all
their documented (i.e., invoiced to the Borrower by the applicable party) costs
and expenses reasonably incurred in connection with the enforcement, “workout”
or preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the reasonable
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (d) without duplication of amounts payable under
Sections 3.10(c) and 3.10(d), to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, any
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, such Issuing Bank or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1(e) or 11.1(f), including (i) any motion for relief
from any stay or similar order, (ii) the negotiation, preparation, execution and
delivery of any document relating to the Obligations and (iii) the negotiation
and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder. Notwithstanding the foregoing, in the case of legal fees and
expenses, the Borrower’s reimbursement obligations under this Section shall be
limited to the fees, disbursements and other

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

127



--------------------------------------------------------------------------------

charges of one counsel to the Indemnified Parties (other than in connection with
a dispute among any Indemnified Parties resulting from claims against any Titled
Agent in its capacity or in fulfilling its role such or any similar role
hereunder or in connection herewith) and, if reasonably necessary, one
additional local counsel for the Indemnified Parties in each relevant
jurisdiction and one additional special counsel for the Indemnified Parties in
each relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel (and, if applicable, one additional local
counsel in each relevant jurisdiction and one additional special counsel in each
relevant specialty) to the affected Indemnified Parties similarly situated and
taken as a whole.

Section 13.3 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Issuing Bank, such Lender, any
Affiliate of the Administrative Agent, such Issuing Bank or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2, and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

Section 13.4 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

128



--------------------------------------------------------------------------------

LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS,

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

129



--------------------------------------------------------------------------------

COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender (provided, that the
foregoing shall not impair the express rights of the Loan Parties under
Section 10.4), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and/or the Loans at the time owing to it of any Class, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

130



--------------------------------------------------------------------------------

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of such Commitment, unless each of the Administrative Agent
and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that if, after giving effect to such assignment, the amount
of the applicable Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its applicable Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or Commitment
assigned; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender; and

(C) the consent of each Issuing Bank with any outstanding Letter of Credit
Commitment at such time, if any, which consent shall not be unreasonably
withheld or delayed, shall be required for any assignment in respect of a
Revolving Commitment, if such assignment is to a Person that is not already a
Revolving Lender.

(iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender at such time) for each assignment (which fee the
Administrative Agent may, in its

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

131



--------------------------------------------------------------------------------

sole discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the Assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the Assignee
and such transferor Lender, as appropriate.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Amendments to Schedule 1.1(a). The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any assignment effected
hereunder.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

132



--------------------------------------------------------------------------------

provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any Issuing Bank, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.14, in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.10(g) (it being
understood that the documentation required under Section 3.10(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

133



--------------------------------------------------------------------------------

Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, prior to any Lender that is organized
under the laws of a jurisdiction outside of the United States of America
becoming a party hereto, the Administrative Agent may request, and such Lender
shall provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

Section 13.6 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement
(including Sections 2.15, 5.2(b) and 13.6(d) hereof), (i) any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, (ii) any term of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Borrower, any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the existence
and/or

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

134



--------------------------------------------------------------------------------

continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto. Subject to the immediately following subsection (b), (i) any term of
this Agreement or of any other Loan Document relating solely to the rights or
obligations of the Revolving Lenders (including Section 6.2 with respect to any
Revolving Loan), and not any other Lenders, may be amended, and the performance
or observance by the Borrower or any other Loan Party or any Subsidiary of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Requisite Facility Lenders under the Revolving Facility (and, in the case
of an amendment to any Loan Document, the written consent of each Loan Party
which is a party thereto) and (ii) any term of this Agreement or of any other
Loan Document relating solely to the rights or obligations of the Term Lenders
(including Section 6.2 with respect to any Term Loan), and not any other
Lenders, may be amended, and the performance or observance by the Borrower or
any other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Facility Lenders under
the Term Facility (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto). Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties to such Fee Letter.

(b) Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

(i) increase (or reinstate) or extend the Commitments of a Lender (except in
accordance with Section 2.12) or subject a Lender to any additional obligations
without the written consent of such Lender;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;

(iii) reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv) modify the definitions of “Revolving Maturity Date” (except in accordance
with Section 2.12) or “Revolving Commitment Percentage”, otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Maturity Date, in each case, without the written consent of each
Revolving Lender;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

135



--------------------------------------------------------------------------------

(v) modify the definitions of “Term Maturity Date” or “Term Commitment
Percentage”, otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Term Loans or for the payment of Fees or any
other Obligations owing to the Term Lenders, in each case, without the written
consent of each Term Lender;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(vii) modify the definition of the term “Requisite Lenders” or “Requisite
Facility Lenders” or modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof without the written consent of each Lender;

(viii) modify Sections 3.2 or 3.3, without the written consent of each Lender;

(ix) release Spirit REIT from its obligations under the Guaranty or release all
or substantially all of the other Guarantors from their obligations under the
Guaranty, other than as expressly permitted under this Agreement or the other
Loan Documents without the written consent of each Lender; or

(x) amend, or waive the Borrower’s compliance with, Section 2.14 without the
written consent of each Lender affected thereby.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.3 or the
obligations of an Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of such Issuing Bank. Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

136



--------------------------------------------------------------------------------

or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue and shall continue to exist until such time as such Event of Default is
waived in writing in accordance with the terms of this Section, notwithstanding
any attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

(d) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks and the Administrative Agent provides notice to Lenders of
such amendment. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

Section 13.7 No Fiduciary Duty, Etc.

(a) The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Lender Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Lender Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agrees that it will not assert any claim against any Lender Party based on an
alleged breach of fiduciary duty by such Lender Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledges and agrees that no Lender Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Lender Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Lender Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

137



--------------------------------------------------------------------------------

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

Section 13.8 Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
(including any self-regulatory authority) or representative thereof or pursuant
to legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, such Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, such Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any Affiliate of the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the prior written
consent of the Borrower. Notwithstanding the foregoing, the Administrative
Agent, each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

138



--------------------------------------------------------------------------------

Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a non-confidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.9 Indemnification.

(a) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
Environmental Claims), damages, liabilities and related expenses (including the
documented (i.e., invoiced) fees, charges and disbursements of any counsel for
any Indemnified Party (which counsel may be employees of any Indemnified
Party)), incurred by any Indemnified Party or asserted against any Indemnified
Party by any Person (including the Borrower, any other Loan Party or any other
Subsidiary but other than such Indemnified Party and its Related Parties),
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
hereby or by the other Loan Documents, the performance by the parties hereto or
thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including any Environmental Claims), investigation, litigation
or other proceeding (whether or not the Administrative Agent, any Issuing Bank
or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including documented (i.e.,
invoiced) attorneys and consultant’s fees, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party. Notwithstanding the
foregoing, in the case of legal

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

139



--------------------------------------------------------------------------------

fees and expenses, reimbursement obligations hereunder shall be limited to the
documented (i.e., invoiced) fees, disbursements and other charges of one counsel
to the Indemnified Parties (other than in connection with a dispute among
Indemnified Parties resulting from claims against any Titled Agent in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role hereunder or in connection herewith) and, if reasonably necessary,
one local counsel for the Indemnified Parties in each relevant jurisdiction and
one special counsel with respect to each relevant specialty, and in the case of
an actual or perceived conflict of interest, one additional counsel (and, if
applicable, one additional local counsel in each relevant jurisdiction and one
additional special counsel in each relevant specialty) to the affected
Indemnified Parties similarly situated and taken as a whole. This Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages etc. arising from any non-Tax claim.

(b) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(c) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 13.10 Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of Sections
3.10, 5.1, 5.4, 12.6, 13.2 and 13.9 and any other provision of this Agreement
and the other Loan Documents, and the provisions of Section 13.4, shall continue
in full force and effect and shall protect the Administrative Agent, the Issuing
Banks and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 13.11 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

140



--------------------------------------------------------------------------------

Section 13.12 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.13 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means that reproduces an
image of the actual executed signature page). It shall not be necessary that the
signature of, or on behalf of, each party, or that the signature of all persons
required to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

Section 13.14 Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

Section 13.15 Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.16 Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

141



--------------------------------------------------------------------------------

Section 13.17 Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no verbal agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.18 Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

Section 13.19 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.20 Time.

Time is of the essence with respect to each provision of this Agreement and the
other Loan Documents. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

142



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signatures on Following Pages]

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     SPIRIT REALTY, L.P., a Delaware limited partnership     By:  
Spirit General OP Holdings, LLC, a Delaware limited liability company, its
general partner     By:  

/s/ Michael Hughes

      Name:   Michael Hughes       Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

144



--------------------------------------------------------------------------------

LENDERS:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, as Lender and as Issuing Bank

  By:  

/s/ Ryan M. Dempsey

    Name: Ryan M. Dempsey     Title:   Authorized Officer

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

145



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and as Issuing Bank By:  

/s/ Helen Chan

 

Name: Helen Chan

Title:   Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

146



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender and as Issuing Bank By:  

/s/ Matthew K. Mains

 

Name: Matthew K. Mains

Title:   Senior Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

147



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender and as Issuing Bank By:  

/s/ Nick Preston

 

Name: Nick Preston

Title:   Director

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

148



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender and as Issuing Bank By:  

/s/ Chad Hale

 

Name: Chad Hale

Title:   Director & Execution Head,

            REGAL

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

149



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as Issuing Bank By:  

/s/ Matthew Kuhn

 

Name: Matthew Kuhn

Title:   Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

150



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ T. Barrett Vawter

 

Name: T. Barrett Vawter

Title:   Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

151



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Brian Gross

 

Name: Brian Gross

Title:   Authorized Signatory

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

152



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION By:  

/s/ Casey Ciccone

 

Name: Casey Ciccone

Title:   Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

153



--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD. By:  

/s/ John Davies

 

Name: John Davies

Title:   Authorized Signatory

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

154



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:  

/s/ Michelle Dawson

 

Name: Michelle Dawson

Title:   Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

155



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Barbara Heubner

 

Name: Barbara Heubner

Title:   Vice President

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

156



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

 

Name: Michael King

Title:   Authorized Signatory

 

[Signature Page to Spirit Revolving Credit and Term Loan Agreement]

 

157



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION By:  

/s/ Greg Warsek

 

Name: Greg Warsek

Title:   Sr. Vice President

 